Exhibit 10.1

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT is made this 21st day of March, 2008, by and among
TL ACQUISITION GROUP LLC, a Delaware limited liability company (the “Buyer”),
AMERICAN LEISURE EQUITIES CORPORATION d/b/a TRAVELEADERS, INC., a Florida
corporation (the “Seller”), and AMERICAN LEISURE HOLDINGS, INC., a Nevada
corporation, being the sole shareholder of the Seller (the “Shareholder”).


RECITALS


The Seller is engaged in the business of providing business and vacation travel
services (as conducted by the Seller, the “Business”).  The Buyer desires to
purchase, and the Seller desires to sell, the Business and substantially all of
the non-cash assets of the Seller upon the terms and conditions herein set
forth.
 
NOW, THEREFORE, for and in consideration of the mutual promises herein made, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged,
 
IT IS HEREBY AGREED AS FOLLOWS:

AGREEMENT


COMMONLY USED DEFINITIONS


As used in this Agreement, the following terms shall have the following
meanings:
 
“ALG” shall mean American Leisure Group, Ltd. the majority shareholder of
Shareholder.
 
“ALG Guaranty” shall mean the Guaranty of ALG in favor of Buyer in the form
attached hereto and incorporated herein as Exhibit A.
 
“Bank Loan” means that certain loan, dated September 26, 2007, from Regions Bank
to Seller.
 
“Breach” shall mean any breach of, or any inaccuracy in, any representation or
warranty or any breach of, default under or conflict with, or failure to perform
or comply with, any covenant, provision, term or  other obligation, in or of the
Transaction Documents or any Contract, Laws, Order, License, or any event which
with the passing of time or giving of notice, or both, would constitute such a
breach, default, conflict or failure.
 
“Closing Date” shall mean March 21, 2008 or such other date on which the Closing
occurs, as mutually agreed by Buyer and Seller.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Consent” shall mean any consent listed in Schedule 4.3(c) of the Disclosure
Schedule.
 
“Contemplated Transactions” shall mean all of the transactions contemplated by
the Transaction Documents.
 

 
 

--------------------------------------------------------------------------------

 

“Contracts” shall mean, collectively, all written contracts, agreements,
instruments, documents, leases, indentures, insurance policies, undertakings,
understandings or other obligations, entered into by the Seller and which relate
to the Business.
 
“Disclosure Schedule” shall mean the disclosure schedule attached hereto and
incorporated herein, delivered by the Seller and the Shareholder to the Buyer.
 
“Encumbrances” shall mean any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
receipt of income or exercise of any other attribute of ownership.
 
“Environmental Laws” shall mean, collectively, the federal Clean Air Act, the
federal Clean Water Act, the federal Resource Conservation and Recovery Act, the
federal Comprehensive Environmental Response, Compensation and Liability Act,
the federal Toxic Substances Control Act, principles of common law and any other
federal, state or local laws, including rules and regulations thereunder,
regulating or otherwise affecting or relating to human health or the
environment.
 
“Environmental Materials” shall mean, collectively, any material, substance,
chemical, waste, contaminant or pollutant, including petroleum and petroleum
products, which is regulated, listed, defined as or determined to be hazardous,
extremely hazardous, toxic, dangerous, restricted or a nuisance under any
Environmental Laws.
 
“Financial Statements” shall mean, collectively, the financial statements
(including balance sheets and statement of earnings, stockholders’ equity and
cash flow) of the Seller as of and for each of its fiscal years ending December
31, 2005, 2006, and 2007 and the financial statements (including balance sheets
and statements of earnings and cash flow) of the Seller for the two-month period
ending February 29, 2008.
 
“Governmental Authority” shall mean the government of the United States or any
foreign jurisdiction, any state, county, municipality or other governmental or
quasi-governmental unit, or any agency, board, bureau, instrumentality,
department or commission (including any court or other tribunal) of any of the
foregoing.
 
“Hazardous Substances” means hazardous substances as defined under the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§9601, et seq., similar state laws, and all regulations promulgated thereunder.
 
“Indemnifiable Damages” shall mean all losses, claims, damages, Liabilities,
costs, expenses or deficiencies (including but not limited to reasonable
attorneys’ fees and other costs and expenses of Proceedings or the defense or
settlement of any claim or claims) arising out of the matters set forth in
Sections 10.1 or 10.2, as applicable.
 
“IRS” shall mean the Internal Revenue Service.
 
“Knowledge of the Seller” shall mean, with respect to each of Malcolm Wright,
Fred Pauzar, Mark Elias, Omar Jimenez, Jeff Scott, the actual conscious
knowledge of any such individual.
 
“Latest Balance Sheet” shall mean the balance sheet of the Seller as of the
Latest Balance Sheet Date.
 

 
 

--------------------------------------------------------------------------------

 

“Latest Balance Sheet Date” shall mean February 29, 2008.
 
“Laws” shall mean, collectively, all federal, state, local, municipal, foreign
or international (including multi-national) constitutions, laws, statutes,
ordinances, rules, regulations, codes, treaties or principles of common law.
 
“Liabilities” or, individually, “Liability” shall mean, with respect to any
Person, any debt liability or obligation of such Person of any kind, character
or description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested executory,
determined, determinable or otherwise, and whether or not the same is required
to be accrued on the financial statements of such Person.
 
“Licenses” shall mean, collectively, governmental, regulatory, administrative
and non-governmental licenses, permits, approvals, certifications,
accreditations, notices and other authorizations.
 
“Material Adverse Effect” shall mean, any material and adverse change in the
business, properties, assets or condition (financial or otherwise) of the
Business, taken as a whole; provided, however, that for purposes of this
Agreement none of the following shall be deemed to constitute, and none of the
following shall be taken into account in determining whether there has been or
there is reasonably likely to be, a Material Adverse Effect (except to the
extent that any of the following has a disproportionate impact on the business,
assets of condition of the Business):  (i) any adverse change, event,
development or effect arising from or relating to (A) general business or
economic conditions, even if it disproportionately affects the travel business
generally, (B) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to a declaration of a national emergency or war, or the occurrence of
any military or terrorist attack, (C) financial banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or market index, (D) changes in GAAP or (E) changes in law, rules, relations,
orders or other binding directives issued by any Governmental Authority, or (ii)
any adverse change applicable to the travel business generally.
 
“Noncompetition Agreement” shall mean the Noncompetition Agreement attached
hereto and incorporated herein as Exhibit C.
 
“Notice of Claim” shall mean a certificate signed by the Indemnitee or its
authorized representative:  (i) stating that the Indemnitee has paid or accrued
(or intends to pay or accrue) Indemnifiable Damages to which it is entitled to
indemnification pursuant to Article X and the amount thereof (to the extent then
known), and (ii) specifying to the extent possible (A) the individual items of
loss, damage, Liability, cost, expense or deficiency included in the amount so
stated, (B) the date each such item was or will be paid or accrued and (C) the
basis upon which Indemnifiable Damages are claimed.
 
“Notice of Objection” shall mean a written notice of objection by the Indemnitor
which shall set forth the grounds upon which the objection is based and state
whether the Indemnitor objects to all or only a portion of the matter described
in the Notice of Claim.
 
“Orders” shall mean all decisions, injunctions, writs, guidelines, orders,
arbitrations, awards, judgments, subpoenas, verdicts or decrees entered, issued,
made or rendered by any Governmental Authority.
 

 
 

--------------------------------------------------------------------------------

 

“Ordinary Course” shall mean, an action taken by a Person that:  (i) generally
is consistent in nature, scope, frequency and magnitude with the past practices
of such Person and is taken in the ordinary course of the normal, day-to-day
operations of such Person; and (ii) does not require authorization by the board
of directors or shareholders of such Person (or by any Person or group of
Persons exercising similar authority).
 
“Permitted Encumbrances” with respect to Real Property shall mean municipal and
zoning ordinances, recorded easements, covenants and restrictions, provided the
same do not prohibit or materially interfere with the present use, or materially
affect the present value of the Leased Real Estate, and general Taxes levied on
or after January 1, 2008, and not yet due or payable.
 
“Person” shall mean an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Authority.
 
“Strategic Alliance Agreement” shall mean the Strategic Alliance Agreement in
the form attached hereto and incorporated herein as Exhibit D.
 
“Prime Rate” shall mean the prime rate of interest quoted from time to time in
The Wall Street Journal, which may not be the lowest rate at with banks lend
money to customers.  For purposes of this Agreement, the Prime Rate shall change
on the first Business Day after the announcement of a change in the Prime Rate
in The Wall Street Journal.
 
“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial, or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.
 
“Real Property” shall mean, collectively, the Leased Real Estate, and any other
real property heretofore owned or used by the Seller in the conduct of the
Seller’s Business.
 
“Related Party” shall mean with respect to a particular individual:
 
 
(a)
each other member of such individual’s Family;

 
 
(b)
any Person that is directly or indirectly controlled by any one or more members
of such individual’s Family;

 
 
(c)
any Person in which members of such individual’s Family hold (individually or in
the aggregate) a Material Interest; and

 
 
(d)
any Person with respect to which one or more members of such individual’s Family
serves as a director, officer, manager, member, partner, executor or trustee (or
in a similar capacity).

 
 
With respect to a specified Person other than an individual:

 
 
(a)
any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;

 
 
(b)
any Person that holds a Material Interest in such specified Person;

 

 
 

--------------------------------------------------------------------------------

 

 
(c)
each Person that serves as a director, officer, partner, executor or trustee of
such specified Person (or in a similar capacity);

 
 
(d)
any Person in which such specified Person holds a Material Interest; and

 
 
(e)
any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

 
For purposes of this definition (a) “control” (including “controlling,”
“controlled by,” and under common control with”) means the possession, direct or
indirect, or the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act of 1933, as amended; (b) the “Family” of an
individual includes (i) the individual, (ii) the individual’s spouse, and (iii)
any other natural person who is related to the individual or the individual’s
spouse within the second degree; and (c) “Material Interest” means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of voting securities or other voting interests
representing at least ten percent (10%) of the outstanding voting power of a
Person or equity securities or other equity interests representing at least ten
percent (10%) of the outstanding equity securities or equity interests in a
Person.
 
“Software” shall mean all computer software and subsequent versions thereof,
including source code, object, executable, or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons, and icons
and all files, data, materials, manuals, design notes, and other items and
documentation related thereto or associated therewith.
 
“Subsidiaries” or, individually, “Subsidiary” shall mean any entity in which the
Seller owns stock, other securities or any other ownership interest (other than
ownership of less than three percent (3%) of the stock or securities of a
corporation, partnership, limited liability company or other entity whose shares
are listed on a nationally recognized securities exchange or are traded
over-the-counter, and which stock or securities are held by the Seller solely as
an investment) and any other investment by the Seller in any corporation,
limited liability company, joint venture, partnership or other business
enterprise.
 
“TAG Guaranty” shall mean the Guaranty of TAG II, Inc., a Delaware corporation
and the sole member of Buyer (“TAG II”) in favor of Seller in the form attached
hereto and incorporated herein as Exhibit H.
 
“Tax” shall mean any income, gross receipts, payroll, employment, excise,
severance, documentary stamp, intangible, property, environmental, windfall
profit, customs, capital stock, franchise, employees’ income withholding, social
security, unemployment, disability, sales, use, transfer, value-added,
alternative, add-on minimum and other Tax, fee, assessment, levy, tariff, charge
or duty of any kind whatsoever and any interest, penalty, addition or additional
amount thereon imposed, assessed or collected by or under the authority of any
Governmental Authority or payable under any tax-sharing agreement or any other
Contract.
 
“Tax Return” shall mean any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Laws relating to any Tax.
 
“Third Party” shall mean a Person that is not a party to this Agreement.
 
“Transaction Documents” shall mean this Agreement and any other Contract entered
into by the parties in connection with the Contemplated Transactions.
 

--------------------------------------------------------------------------------


ARTICLE I
 
PURCHASE AND SALE OF ASSETS
 
1.1              Purchased Assets.  Subject to the terms and conditions herein
set forth, the Buyer shall purchase on the Closing Date, and the Seller shall
sell and transfer to the Buyer, free and clear of any Encumbrances other than
Permitted Encumbrances, the Business and all of the Seller’s assets and
properties of every kind and description, real, personal and mixed, tangible and
intangible, and wherever situated and relating to the Business, except the
assets excluded pursuant to Section 1.2 hereof, all as the foregoing may exist
as of the Closing Date (hereinafter, all of such assets and properties are
referred to as the “Purchased Assets”).  The Purchased Assets shall include,
without limitation, the following to the extent related to the Business:
 
(a)              All inventories of whatever kind, including, without
limitation, finished goods, work-in-process and raw materials (the
“Inventories”);
 
(b)              All trade and other accounts receivable, and all other amounts
receivable except as set forth in Section 1.2(d) (the “Receivables”);
 
(c)              All prepaid expenses, advance commissions, payments and
deposits;
 
(d)              All equipment (building or office), furniture, fixtures and
fixed assets, including, without limitation, those items listed on Schedule
1.1(d) attached hereto (the “Equipment”);
 
(e)              All rights of the Seller pursuant to Contracts except as
excluded in Section 1.2(d);
 
(f)              All right, title and interest (including the right to sue for
past infringements) in and to the Intellectual Property Assets of Seller,
including but not limited to the mark “TraveLeaders”;
 
(g)             All Licenses relating to the Business;
 
(h)             All office and other supplies;
 
(i)              All warranty rights, guaranty rights, causes of actions,
judgments and claims and similar rights of the Seller relating to the Business
and which are transferable (whether choate or inchoate, known or unknown)
against vendors, suppliers, designers, architects, engineers or other Persons;
 
(j)              All lists of customers, suppliers, vendors and sources; all
books, records, journals, computer software and files, except as set forth in
Section 1.2(c); all information, drawings, sales and promotional materials, and
telephone and telecopier numbers and listings, all as relate to the Business;
and
 
(k)             All Insurance benefits, including rights and proceeds, arising
from or relating to the Business, unless expended in accordance with this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

1.2              Excluded Assets.  The Purchased Assets shall not include, and
the Seller shall retain, the following assets (the “Excluded Assets”):
 
(a)             Cash and cash equivalents;
 
(b)              The Seller’s rights under this Agreement and the other
Transaction Documents;
 
(c)              The Seller’s minute books, stock record books and corporate
franchise and Tax records and returns (including rights to Tax refunds);
 
(d)               Seller’s Benefit Plans; and
 
(e)              Any assets relating exclusively to an Excluded Liability.
 
1.3              Closing.  The closing, (the “Closing”) of the purchase and sale
of the Business and the Purchased Assets shall take place at 10:00 a.m., local
time, on the Closing Date, at the offices of Foley & Lardner, LLP, 111 North
Orange Avenue, Suite 1800, Orlando, Florida 32801, or at such other time and
place as may be mutually agreed to by the Buyer and the Seller, including, but
not limited to, Closing via mail or facsimile.  The Closing shall be effective
as of 12:01 a.m. on the Closing Date.  If the Closing has not occurred by March
25, 2008, this Agreement shall terminate and be of no further force or effect,
except that such termination shall not relieve any party from Liability for any
Breach of the Transaction Documents.
 
1.4              Certain Transitional Matters.    Except for the Required
Consents, which shall be obtained prior to Closing, Buyer shall assume all risk
of loss arising from or relating to any failure to obtain any of the
Consents and shall indemnify and hold harmless Seller from and against any
Liability arising out of or relating to such failure (but only to the extent
that such Liability is suffered or incurred by reason of such failure). At the
request of Buyer, Seller agrees to use reasonable commercial efforts (at no cost
to Seller) to cooperate with with Buyer in obtaining any such Consents. 
 
ARTICLE II
 
CONSIDERATION FOR TRANSFER
 
                2.                Purchase Price.  The purchase price for the
Purchased Assets shall be Fourteen Million Dollars ($14,000,000) (as adjusted,
the “Purchase Price”).
 
                                2.1              Payment of Purchase Price. The
Purchase Price shall be payable at the Closing as provided herein, consisting of
the assumption of liability set forth in (a) below, the cash payment set forth
in (b) below, and delivery of the promissory note set forth in (c) below, all
payable as follows, and subject to adjustment pursuant to Sections 2.2 and 2.3:
 
           (a)  Assumption. At the Closing, the Buyer will execute and deliver
to the Seller the Assumption Agreement in the form of Exhibit E hereto, pursuant
to which the Buyer will assume the Assumed Liabilities described in Section 3.1.
 
            (b)  Cash. At the Closing, the Buyer will pay the Seller, by wire
transfer of immediately available funds to such account as is designated by the
Seller, an amount equal to Six Million Dollars ($6,000,000) minus (x) the actual
amount of the Assumed Liabilities (other than accounts payable) as of the
Closing Date and minus (y) any deduction based on the Seller’s Net Payables
pursuant to Section 2.3 below.
 

 
 

--------------------------------------------------------------------------------

 
 
            (c)  Promissory Note. At the Closing, the Buyer will deliver a
Promissory Note in the form attached hereto as Exhibit B payable to the Seller
in the initial principal amount of Eight Million Dollars ($8,000,000) plus or
minus the amount of the EBITDA Price Adjustment (the “Note”), payable as
follows: (i) on the date which is five (5) Business Days after the date on which
the EBITDA Price Adjustment is finally determined pursuant to Section 2.2 below
(the “First Payment Date”), an amount equal to Two Million Dollars ($2,000,000),
without interest, shall be due and payable under the Note, minus the amount the
amount (not to exceed $2,000,000) of any reduction (if any) to the Purchase
Price pursuant to Section 2.2(a); (ii) on each of the dates which are three
months, six months, nine months and twelve months after the First Payment Date,
an amount equal to all accrued but unpaid interest on the remaining principal
balance under the Note shall be due and payable under the Note; (iii) on the
date which is the first anniversary of the First Payment Date (the “Second
Payment Date”), an amount shall be due and payable under the Note which is equal
to Four Million Dollars ($4,000,000) minus all prior principal payments under
the Note (or such lesser amount as shall then be outstanding under the Note);
(iv) on each of the dates which are three months, six months, nine months and
twelve months after the Second Payment Date, an amount equal to all accrued but
unpaid interest on the remaining principal balance under the Note shall be due
and payable under the Note; and (v) on the date which is the first anniversary
of the Second Payment Date, all remaining principal amounts due under the Note
shall be due and payable.  Beginning on the First Payment Date, interest shall
accrue on the outstanding principal amount of the Note at a rate equal to seven
percent (7%) per annum, simple interest, which interest shall accrue daily
calculated on the basis of a 360-day year.
 
            (d)  Assistance with Tax Lien Discharge. In order to assist the
Seller to have tax liens against the Purchased Assets discharged, the Buyer
shall pay the Seller, in addition to the Purchase Price, the lesser of (i)
$100,000 or (ii) 3.0% of the amount needed to discharge the tax liens, payable
at the time that the Seller pays the IRS in full to discharge the tax liens. The
Buyer’s payment is an incentive for the Seller to cooperate with the IRS and not
an admission of liability of the Buyer or Seller to the IRS. The Seller agrees
to indemnify, defend, and hold harmless the Buyer from and against any third
party (including the IRS) claims, losses and damages asserted against Buyer as a
result of or related to the amount paid under this paragraph and any tax liens
against the Purchased Assets.
 
                                           
                                2.2.             Post Closing Adjustment to
Purchase Price.


           (a)  EBITDA Price Adjustment. The Purchase Price will be reduced or
increased by four times the amount by which the First Year EBITDA  (as defined
below) is less than or is greater than $3,500,000 (the “EBITDA Price
Adjustment”).   Notwithstanding the foregoing, in no event will the EBITDA Price
Adjustment cause the Purchase Price (including the amount deducted at the
Closing under Section 2.3 below) to be less than $6,000,000, before taking into
account any claims for indemnification pursuant hereto.
 
           (b)  Notice and Payment.  Prior to May 15, 2009, the Buyer will
deliver a written notice of the EBITDA Price Adjustment to the Seller, which
notice shall contain all details and supporting data necessary to the Buyer’s
determination of the First Year EBITDA and the EBITDA Price Adjustment.  The
Seller will have 30 days from the receipt of said notice to notify the Buyer
that the Seller disputes the EBITDA Price Adjustment.  If the Buyer has not
received notice of such a dispute within such 30-day period, the Buyer will, at
the end of said 30-day period, deliver the first payment on the Note (minus the
EBITDA Price Adjustment and any other deductions permitted by this Agreement) to
the Seller, provided that if the first payment due under the Note exceeds the
amount in controversy, then so much as is not in controversy shall be due under
the Note.  Otherwise, the first payment under the Note will be due within five
(5) days after the final determination of the disputed EBITDA Price Adjustment.
 

 
 

--------------------------------------------------------------------------------

 

 
           (c) Dispute Resolution. If, however, the Seller has delivered notice
of such a dispute to the Buyer within such 30-day period, then, during said
30-day period, the parties will meet and confer in an effort to resolve their
dispute. At the end of the 30-day period, if the dispute has not been resolved,
the Buyer’s CPA firm will select an independent accounting firm of nationally
recognized standing that has not represented any of the parties hereto within
the preceding two (2) years to review the records used to calculate the EBITDA
Price Adjustment.  The Seller will ratify such independent accounting firm
within five business days of its selection unless there is an actual conflict of
interest as reasonably determined by Seller. The independent accounting firm
will make its determination of the EBITDA Price Adjustment, if any, within 60
days of its selection.  The determination of the independent accounting firm
will be final and binding on the parties hereto, and upon such determination,
payment will be disbursed as set forth in Section 2.1(c). The fees and costs of
the independent accounting firm will be borne either by (i) the Buyer in the
event that any Purchase Price reduction based on the EBITDA Price Adjustment is
reduced by the independent accounting firm by five percent (5%) or more from the
amount initially set forth in Buyer’s notice or (ii) the Seller in all other
cases.
 
            (d) Certain Definitions and Related Matters.
 
(i)           For purposes of this Agreement, the term “First Year EBITDA” means
the EBITDA of the Business during the period beginning on December 30, 2007 and
ending on December 27, 2008 (the “Determination Period”).  The term “EBITDA”
means the earnings of the Business (as such earnings are determined in
accordance with GAAP on a basis consistent with Seller’s past practice) for the
Determination Period plus (in each case only to the extent deducted in
determining the earnings of the Business for the Determination Period) the sum
of (i) the interest, tax, depreciation, and amortization expense for such
period, (ii) any capital lease expense for capital assets acquired by the
Business on or subsequent to the Closing Date, (iii) any non-cash expenses,
extraordinary expenses, asset write-offs, or impairment expense incurred,
accrued, or recognized with respect to the Determination Period (but only to the
extent any such items are not incurred in the ordinary course of the Business on
a basis consistent with Seller’s past practice), and (iv) any fee, charge, or
expense payable by the Business to any other business unit of Buyer or Affiliate
of Buyer other than (A) the overhead allocation permitted by the first sentence
of Section 2.2(d)(ii) below and (B) fees, charges, or expenses for services
incurred in the ordinary course of the Business on a basis consistent with
Seller’s past practice for a price that is no less favorable to the Business
than the price for which such services could be obtained from a vendor that is a
non-Affiliate of Buyer.
 
(ii)           Subject to the limitation set forth in the second sentence of
this paragraph, the parties agree that the costs and expenses of the Business
which are applied in the calculation of First Year EBITDA may include
appropriate charges for shared overhead expenses from Buyer or any Affiliate of
Buyer.  Buyer agrees that the costs and expenses applied in the calculation of
the First Year EBITDA shall not in any event exceed the amount which bears the
same proportion to the revenues of the Business during the Determination Period
as ninety five percent (95%) of the proportion by which the costs and expenses
of the Business (to the extent such costs and expenses would be used in
calculating EBITDA, as defined above) for the 2007 calendar year bear to the
revenues of the Business during the 2007 calendar year, as reported by Seller to
Buyer.
 
(iii)           Buyer agrees that, at all times during the Determination Period,
the Buyer shall maintain separate books of account and records for the Business
as shall be reasonably necessary to enable the determination of the EBITDA Price
Adjustment.  After the Closing, Seller and its representatives shall have
reasonable access during normal business hours to all books and records of Buyer
necessary to verify and confirm Buyer’s determination of the EBITDA Price
Adjustment, provided that the Seller shall inform the Buyer of its intention to
seek such access and the matters sought to be reviewed at least 24 hours in
advance and, further, that the access requested shall not interfere unreasonably
with the Business, properties or operations of the Buyer.
 

 
 

--------------------------------------------------------------------------------

 

 
(iv)           At all times during the Determination Period, (A) Buyer will not
(i) terminate, eliminate or cease to conduct any material lines of business
within the Business, (ii) materially reduce the sales and marketing efforts in
support of the Business, or (iii) terminate the employment of Mark Elias, other
than for cause, or materially reduce the management team reporting to Mark
Elias, except to the extent any such reductions are offset by addition to Elias'
staff which are approved by Elias; (B) Buyer will not divert business from
customers of the Business to any other Affiliate of Buyer; and (C) Buyer will in
good faith exercise its commercially reasonable efforts to maximize the EBITDA
of the Business during the Determination Period and will not take any
intentional action or make any intentional omission that Buyer believes, or
reasonably should believe, will have a material adverse impact on the EBITDA of
the Business during the Determination Period.
 
 
                                2.3.             Adjustments at the Closing.
 
            (a)  Adjustment to Closing Payment.  Five days prior to the Closing,
the Seller and the Buyer will estimate the amount of the Seller’s accounts
payable that will exist as of the Closing (the “Estimated Payables”) and will
deduct from such amount Seller’s Receivables as of the Closing (excluding
doubtful accounts). The net amount will be called the “Seller’s Net
Payables”.  At the Closing, the amount of cash payable pursuant to Section
2.1(b) will be reduced by the amount of the Seller’s Net Payables.  Pursuant to
the Closing, Buyer will assume, and thereafter pay, all such accounts payable as
they become due and will purchase, and thereafter use commercially reasonable
efforts to collect, such Receivables.  Any Receivables not collected six (6)
months after the Closing will be transferred back to the Seller, and the Seller
will, within 10 days after such transfer, pay the Buyer the face amount thereof.
 
            (b) Seller Deliveries.    At the Closing, the Seller will deliver to
the Buyer:
 
                                             (i)  All customer deposits held by
Seller which Seller has not yet paid over to the supplier or refunded, as
applicable.
 
                                             (ii) Rebates accrued up to Closing,
the cash or face value of free tickets, and the cash value of gift certificates
accrued or promised by Seller up to Closing; provided that, if there are
rebates, free tickets, or gift certificates that accrue before Closing, but
cannot be calculated until afterwards, Buyer may deduct their cash or face value
from any payments to Seller as accrued.
 
            (c)  Buyer Reimbursement.   At the Closing, Buyer will reimburse
Seller for the deposits and advances paid to travel suppliers by Seller out of
Seller’s own funds for which Seller has not yet received payment from a client
(e.g., speculative group deposits and prepaid expenses that will benefit Buyer).
 
                 2.4.             Strategic Alliance Agreement.  At the Closing,
Buyer and Seller will enter into the Strategic Alliance Agreement in the form
attached hereto as Exhibit D.


                 2.5              [Reserved]


                2.6              Purchase Price Allocation.  The parties
acknowledge and agree that the Purchase Price was negotiated and concluded on
the basis of the component prices set forth on Schedule 2.6 attached hereto in
accordance with the respective fair market values of the Purchased Assets.  The
parties agree to report and allocate for Tax purposes (including IRS Form 8594),
the Purchase Price as so allocated and will not take any inconsistent or
contrary position therewith for any other purpose.

 
 

--------------------------------------------------------------------------------

 



ARTICLE III
 
LIABILITIES
 
3.1   Assumed Liabilities.  At the Closing, the Buyer shall, pursuant to the
Assumption Agreement attached as Exhibit E hereto, assume and agree to discharge
only the following Liabilities of Seller (the “Assumed Liabilities”):
 
(a)              Any Liability to the Seller’s customers incurred by the Seller
in the Ordinary Course of the Business for nondelinquent orders outstanding as
of the Closing Date reflected on the Seller’s books;
 
(b)              Any executory Liability arising and accruing after the Closing
Date under Contracts of the Seller described in Schedule 4.12 attached hereto,
including any updates thereto pursuant to Section 6.21 (other than any Liability
arising out of or relating to a Breach that occurred on or prior to the Closing
Date); and
 
(c)                Seller’s accounts payable.
 
3.2    Non-Assumed Liabilities.  The Non-Assumed Liabilities shall remain the
sole responsibility of, and shall be retained and paid, performed and discharged
when and as due solely by, the Seller.  “Non-Assumed Liabilities” shall mean
every Liability of the Seller other than the Assumed Liabilities, including
without limitation:
 
(a)              Any Liability arising out of or relating to transactions prior
to the Closing Date other than to the extent assumed under Section 3.1;
 
(b)              Any Liability under any Contract assumed by the Buyer pursuant
to Section 3.1 that arises after the Closing Date but that arises out of or
relates to any Breach that occurred prior to the Closing Date;
 
(c)              Any Liability for Taxes, including (i) any Taxes arising as a
result of the Seller’s operation of the Business or ownership of the Purchased
Assets prior to the Closing Date, (ii) any Taxes that will arise as a result of
the sale of the Purchased Assets pursuant to this Agreement, and (iii) any
deferred Taxes of any nature;
 
(d)              Any Liability under any Contract not assumed by the Buyer under
Section 3.1, including any Liability arising out of or relating to the Seller’s
credit facilities or any security interest related thereto;
 
(e)              Any Liability under Environmental Laws arising out of or
relating to the operation of the Business or the Seller’s leasing, ownership or
operation of real property;
 
(f)               Any Liability arising out of or relating to any Benefit Plans
(as defined in Section 4.20 hereto);
 
(g)              Any Liability under any employment, severance, retention or
termination agreement with any employee of the Seller or a Related Party of the
Seller;
 
(h)              Any Liability arising out of or relating to any employee
grievance whether or not the affected employees are hired by the Buyer;
 

 
 

--------------------------------------------------------------------------------

 

(i)              Any Liability to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of the Seller;
 
(j)              Any Liability arising out of any Orders either pending as of
the Closing Date or commenced after the Closing Date and arising out of or
relating to any occurrence or event happening prior to the Closing Date;
 
(k)             Any Liability arising out of or resulting from the Seller’s
compliance or non-compliance with any Laws;
 
(l)              Any Liability of the Seller to any of its Affiliates, except as
set forth in Section 3.1(c);
 
(m)            Any Liability of the Seller under the Transaction Documents;
 
(n)             Any Liability of the Seller based upon the Seller’s acts or
omissions occurring after the Closing Date; and
 
(o)             Any Liability to the Seller’s customers under written agreements
prior to the Closing Date other than those set forth in Section 3.1(a) hereof.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND SHAREHOLDER
 
In order to induce the Buyer to enter into this Agreement, Seller and
Shareholder, jointly and severally, make the following representations and
warranties to the Buyer.  Each Section of this Article IV is considered by the
parties to this Agreement to be, will be treated as, and shall be effective and
enforceable as an express warranty, irrespective of any particular reliance, or
lack thereof, by the Buyer thereon as to the truth of the warranted fact.  The
Buyer’s Knowledge of any Breach of any Section, regardless of when, how or from
what source said Knowledge is acquired, shall not be deemed a waiver of any
representation and warranty or any of the Buyer’s rights under this
Agreement.  Any matter described on the Disclosure Schedule shall be set forth
with reference to each separate Section of this Agreement to which the matter
relates, provided that any matter or information disclosed in one section of the
Disclosure Schedule shall also be deemed to be disclosed in (and for purposes
of) every other section of the Disclosure Schedule with respect to which it is
reasonably apparent that such matter or information is applicable, and shall be
deemed to qualify any other representation or warranty in this Agreement
(whether or not it contains an explicit reference to the Disclosure Schedule),
where it is reasonably apparent that such matter or information would be
relevant.  The Disclosure Schedule shall not vary, change, expand, or alter the
language of the representations and warranties contained in this Agreement.  In
the event of any inconsistency between the statements in this Agreement and
those on the Disclosure Schedule (other than an exception permitted by this
Agreement to be expressly set forth as such on the Disclosure Schedule with
respect to a specifically identified Section of this Agreement) the statements
in this Agreement will control.
 
4.1   Subsidiaries.  The Seller has no Subsidiaries.
 
4.2   Ownership, Organization and Qualification.  The Shareholder owns all of
the issued and outstanding shares of capital stock of the Seller.  The Seller is
a corporation duly organized and validly existing and its status is active under
the Laws of the State of Florida.   The Seller is qualified to transact business
as a foreign corporation or organization in the jurisdictions set forth on the
Disclosure Schedule, and the Seller is not otherwise required to be so qualified
in any other jurisdiction, except for those jurisdictions where the failure to
be so qualified would not have a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 

 
4.3   Contemplated Transactions General Compliance.
 
(a)              Enforceability; Authority.  Assuming due authorization,
execution and delivery of the Transaction Documents by the Buyer, the
Transaction Documents, upon the execution and delivery thereof, will be the
valid and binding obligations of the Seller and the Shareholder, respectively,
enforceable against them in accordance with their terms, except as such
enforcement is limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and for limitations
imposed by general principles of equity.  The Seller and the Shareholder have
the absolute and unrestricted right, power and authority to execute and deliver
the Transaction Documents to which each is a party and to perform their
obligations under the Transaction Documents.  The execution and delivery of the
Transaction Documents, and the performance by the Seller and the Shareholder of
each of their respective obligations contained herein, have been duly approved
by the Seller’s Board of Directors and shareholders and the Shareholder’s Board
of Directors, as applicable.
 
(b)              No Conflict.  Except as would not reasonably be expected to
have a Material Adverse Effect and assuming that all consents, approvals,
authorizations and other actions described in the Disclosure Schedule have been
obtained and all filings and notifications listed in the Disclosure Schedule
have been made, the execution and delivery of the Transaction Documents do not,
and the consummation or performance of any of the Contemplated Transactions will
not: (i) conflict with or violate any provisions of the articles of
incorporation or bylaws of the Seller; (ii) Breach any provisions of or result
in the maturation or acceleration of, any obligations under any Contract, Order,
License or Law, to which the Seller or the Shareholder is subject or to which
the Seller or the Shareholder is a party; or (iii) violate any restriction or
limitation, or result in the termination or loss of any right (or give any
Person, other than the Seller, the right to cause such termination or loss), of
any kind to which the Seller or the Shareholder is bound or has.
 
(c)              Consents.  Except as set forth on the Disclosure Schedule,
neither the Seller nor any Shareholder is required to give any notice to or
obtain any consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.
 
4.4   Organizational Documents.  True, correct and complete copies of the
articles of incorporation and bylaws of the Seller have been made available to
the Buyer.
 
4.5   Financial Statements.  Attached to the Disclosure Schedule are complete
copies of the Financial Statements.  The Seller’s books and records of accounts
accurately reflect all of the assets, Liabilities, transactions and results of
operations of the Seller, and the Financial Statements have been prepared based
upon and in conformity therewith.  The Financial Statements have been prepared
in accordance with generally accepted accounting principles maintained and
applied on a consistent basis throughout the indicated periods (except as may be
indicated in the notes thereto), and fairly present the financial condition and
results of operation of the Seller at the dates and for the relevant periods
indicated, subject, in the case of the Latest Balance Sheet, to normal recurring
year-end adjustments (the effect of which will not, individually or in the
aggregate, have a Material Adverse Effect) and the absence of notes.  True and
correct copies have been made available to the Buyer of all written reports
submitted to the Seller or the Shareholder by the Seller’s auditors since
January 1, 2005 relating to the findings of audits or examination of the books
and records of the Seller.  During the six months prior to the Closing Date,
Seller has not changed accounting methods.

 
 

--------------------------------------------------------------------------------

 

4.6   Real Property. The Seller owns no real property. The Disclosure Schedule
sets forth a true and complete list of all real properties leased or rented by
the Seller (the “Leased Real Estate”).  The Seller has good and marketable
leasehold title to all Leased Real Estate (including buildings, structures and
fixtures thereon or affixed thereto), free and clear of all Encumbrances, except
for Permitted Encumbrances.  To Seller’s Knowledge, all buildings, structures
and other improvements on the Leased Real Estate are in reasonably good
condition and repair (normal wear and tear excepted).  Except as set forth on
the Disclosure Schedule, each parcel of the Leased Real Estate is the subject of
a written lease agreement, and Seller is in compliance with all material terms
of each such agreement.
 
 
4.7    Purchased Assets; Title and Condition.  The Seller owns good and
marketable title to all of the Purchased Assets, free and clear of all
Encumbrances, except for Permitted Encumbrances and as otherwise set forth on
the Disclosure Schedule.  All of the Purchased Assets are located upon the
Seller’s premises, except as otherwise set forth on the Disclosure Schedule, and
(except for Inventory acquired or disposed of in the Ordinary Course of the
Business since the date of the Latest Balance Sheet) is reflected on the Latest
Balance Sheet.  To the Knowledge of the Seller, all tangible Purchased Assets
are in reasonably good condition and repair (normal wear and tear excepted) and
free from latent defect.  Set forth in the Disclosure Schedule is a complete and
correct list of all assets currently owned or used by the Seller which were
acquired by the Seller from Around the World Travel, Inc.  Other than the assets
described in the immediately preceding sentence, there are no assets of the
Seller which are subject to any tax liens.
 
4.8   All Necessary Assets; Capital Expenditures and Repairs.  The Purchased
Assets constitute all of the assets which are necessary for the conduct of the
Business, as presently conducted.  Except as set forth on the Disclosure
Schedule, the Seller has no present plan to purchase or lease any other real
estate or tangible personal property so as to be able to continue the Business
as presently conducted.  Except as set forth on the Disclosure Schedule, no
applicable Governmental Agency or insurer has required the Seller to make any
capital expenditures or remediations relating to the Business in the next twelve
(12) months in an amount exceeding $100,000 in the aggregate.  The Disclosure
Schedule contains information regarding the quantity of ARC paper ticket stock
currently owned by Seller.
 
4.9   Intellectual Property Assets.
 
(a)              The term “Intellectual Property Assets” means all intellectual
property owned or licensed (as licensor or licensee) by the Seller, throughout
the world, in which the Seller has a proprietary interest, along with all
goodwill associated with any such intellectual property, including:
 
(i)           The Seller’s name, all assumed fictional business names, trade
names, registered and unregistered trademarks, service marks and applications
(collectively, “Marks”);
 
(ii)         all registered and unregistered copyrights in both published works
and unpublished works (collectively, “Copyrights”);
 
(iii)         all rights in mask works;
 
(iv)         all know-how, trade secrets, confidential or proprietary
information, customer lists, Software, technical information, data, process
technology, plans, drawings and blue prints (collectively, “Trade Secrets”); and
 
(v)          all rights in internet web sites, web pages, URLs, domain names,
directory names, other computer addresses, Internet files, HTML files, image
files (including but not limited to jpeg, gif, tif, pdf, and java code), links,
hyperlinks, and other files, pages, sites, names or addresses located on an
on-line global computer network presently used by the Seller (collectively, “Net
Names”).
 

 
 

--------------------------------------------------------------------------------

 

 
(b)              The Disclosure Schedule sets forth a complete and accurate list
and summary description, including any royalties paid or received by the Seller,
and the Seller has made available to the Buyer accurate and complete copies, of
all the Seller Contracts relating to the Intellectual Property Assets and
material to the Business, except for commercially available off-the-shelf
computer software licensed pursuant to shrink-wrap or click wrap licenses that
is not material to the Business, any license implied by the sale of a product
and perpetual, paid-up licenses for commonly available Software programs with a
value of less than $1,000 under which the Seller is the licensee.
 
(c)           (1)         Except as set forth on the Disclosure Schedule, the
Intellectual Property Assets are all those necessary for the operation of the
Business as it is currently conducted.  The Seller is the owner or licensee of
all right, title and interest in and to each of the Intellectual Property
Assets, free and clear of all Encumbrances, except for Permitted Encumbrances,
and has the right to use without payment to a Third Party all of the
Intellectual Property Assets, other than in respect of licenses listed on the
Disclosure Schedule or not material to the Business.
 
(ii)          Except as set forth on the Disclosure Schedule, all former and
current employees of the Seller have executed written Contracts with the Seller
that assign to the Seller all rights to any inventions, improvements,
discoveries or information relating to the Business.
 
(d)           Seller owns no interest in any patents, patent applications or
inventions which may be patentable.
 
(e)           (i)           The Disclosure Schedule sets forth a complete and
accurate list and summary description of all Marks.
 
(ii)          All Marks have been registered with the United States Patent and
Trademark Office, are currently in compliance with all formal Laws (including
the timely post-registration filing of affidavits of use and incontestability
and renewal applications), are valid and enforceable and are not subject to any
maintenance fees or Taxes or actions falling due within ninety (90) days after
the Closing Date.
 
(iii)         No Mark has been or is now involved in any opposition,
invalidation or cancellation Proceeding and, to the Knowledge of the Seller, no
such action is threatened with respect to any of the Marks.
 
(iv)         To the Knowledge of the Seller, there is no potentially interfering
trademark or trademark application of any other Person.
 
(v)          No Mark is infringed or has been challenged or threatened in
writing.  None of the Marks used by the Seller is alleged in writing to infringe
any trade name, trademark or service mark of any other Person.
 
(vi)         All products and materials containing a Mark bear the proper
federal registration notice where permitted by law.
 
(f)            (i)          The Disclosure Schedule sets forth a complete and
accurate list and summary description of all Copyrights.

 
 

--------------------------------------------------------------------------------

 

                (ii)          All of the registered Copyrights are currently in
compliance with formal Laws, are valid and enforceable and are not subject to
any maintenance fees or Taxes or actions falling due within ninety (90) days
after the Closing Date.
 
(iii)         To the Knowledge of the Seller, no Copyright is infringed or has
been challenged or threatened in any way.  None of the subject matter of any of
the Copyrights is alleged in writing to infringe any copyright of any Third
Party or to be a derivative work based upon the work of any other Person.
 
(iv)         All works encompassed by the Copyrights have been marked with the
proper copyright notice.
 
(g)            (i)         With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual.
 
(ii)          The Seller has taken commercially reasonable precautions to
protect the secrecy, confidentiality and value of all Trade Secrets (including
the enforcement by the Seller of a policy requiring each employee or contractor
to execute proprietary information and confidentiality agreements substantially
in the Seller’s standard form, and all current and former employees and
contractors of the Seller have executed such an agreement).
 
(iii)         The Seller has good title to and an absolute right to use the
Trade Secrets.  The Trade Secrets are not part of the public knowledge or
literature and, to the Knowledge of the Seller, have not been used, divulged or
appropriated either for the benefit of any Person (other than the Seller) or to
the detriment of the Seller.  No Trade Secret has been challenged or threatened
in writing or, to the Knowledge of the Seller, infringes any intellectual
property right of any other Person.
 
(h)           (i)          The Disclosure Schedule sets forth a complete and
accurate list and summary description of all Net Names.
 
(ii)          All Net Names have been registered in the name of the Seller and
are in compliance with all formal Laws.
 
(iii)         No Net Name is now involved in any dispute, opposition,
invalidation or cancellation Proceeding and, to the Knowledge of the Seller, no
such action is threatened with respect to any Net Name.
 
(iv)         To the Knowledge of the Seller, there is no domain name application
pending of any other person which would or would potentially interfere with or
infringe any Net Name.
 
(v)          No Net Name has been challenged or threatened in writing.  To the
Knowledge of the Seller, no Net Name infringes, interferes with or is alleged to
interfere with or infringe the trademark, copyright or domain name of any other
Person.
 
4.10    Insurance.
 
 
 

--------------------------------------------------------------------------------

 
(a)             General.  The Disclosure Schedule lists each policy of insurance
owned or held by the Seller or Shareholder in relation to the Business as
currently in effect (including without limitation, policies for fire and
casualty, liability, worker’s compensation, business interruption, umbrella
coverage, products liability, medical, disability and other forms of insurance)
specifying the insurer, amount of coverage, type of insurance, whether claims
made or occurrence, policy number, deductible limits and any pending claim in
excess of $1,000, whether or not covered by insurance (the “Insurance”).  True
and complete copies of each policy of Insurance have been previously made
available to the Buyer.  All premiums with respect to the Insurance covering all
periods up to and including the date hereof have been paid, and no written
notice of cancellation or termination has been received by the Seller with
respect to any such policy.  There are no provisions in such Insurance policies
providing for or allowing retroactive or retrospective premium adjustments.  The
Insurance is sufficient for compliance with all requirements of Law and with all
agreements to which the Seller is a party.  To the Knowledge of the Seller,
there has not occurred any act or omission of the Seller which could result in
cancellation of any such policy prior to its scheduled expiration date.  The
Seller has not received any notice from or on behalf of any insurance carrier
issuing any such policy that: (i) insurance rates will hereafter be
substantially increased; (ii) that there will hereafter be no renewal of any
such policy; or (iii) that alteration of any personal or real property or
purchase of additional equipment, or modification of any method of doing
business, is required or suggested.  None of such policies will in any material
way be affected by, or terminate or lapse by reason of, the Contemplated
Transactions.


(b)             Self-Insurance.  The Disclosure Schedule sets forth (i) any
self-insurance arrangement by or affecting the Seller, including any reserves
established thereunder, (ii) any Contract or arrangement, other than a policy of
insurance, for the transfer or sharing of any risk to which the Seller is a
party or which involves the Business, and (iii) all obligations of the Seller to
provide insurance coverage to Third Parties (for example, under leases or
service agreements) and identifies the policy under which such coverage is
provided.


(c)             Denials of Coverage.  Since January 1, 2005, the Seller has not
been refused any insurance with respect to the Seller’s assets or operations,
nor has the dollar amount of any coverage that has been previously in effect or
requested by the Seller been limited or decreased by any insurance carrier to
which it has applied for or with which it has carried insurance.


(d)             Claims.  The Disclosure Schedule sets forth a summary of
information pertaining to all claims (other than workers compensation claims) of
property damage and personal injury or death against the Seller which are
currently pending or were made since January 1, 2005.  Except as set forth on
the Disclosure Schedule, all of such claims are fully satisfied or are being
defended by an insurance carrier.


4.11   Licenses.  The Disclosure Schedule sets forth a complete and accurate
list of each License that is held by Seller necessary to the Business.  Each
License listed or required to be listed is valid and in full force and effect.
 
(a)            Except as set forth in the Disclosure Schedule:  (i)  Seller has
not received, at any time since January 1, 2005 any written notice or other
communication from any Governmental Authority or any other Person regarding (A)
any actual, alleged, possible or potential violation of or failure to comply
with any term or requirement of any License, or (B) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination of or modification to any License; and (ii) all applications
required to have been filed for the renewal of the Licenses listed or required
to be listed in the Disclosure Schedule have been duly filed on a timely basis
with the appropriate granting authority, and all other filings required to have
been made with respect to such License have been duly made on a timely basis
with the appropriate granting authority.
 
(b)           The Licenses listed in the Disclosure Schedule collectively
constitute all of the Licenses (including, without limitation, occupancy permits
for real estate and permits required pursuant to Environmental Laws) as are
necessary to conduct and operate its Business in the manner in which the Seller
currently conducts and operates the Business.
 

 
 

--------------------------------------------------------------------------------

 

 
4.12    Material Contracts and Other Descriptions and Lists.  The Disclosure
Schedule identifies and briefly describes the following:
 
(a)              List.
 
(i)           Leases.  All leases of real or personal property, including the
leases described in Section 4.6 hereof;
 
(ii)          Certain Personal Property.  All items of the Purchased Assets
which have a book value or estimated current market value in excess of $1,000.
 
(iii)         Purchase and Sale Orders.  A list of written agreements relating
to the purchase or sale of the Seller’s services other than individual purchase
or sales orders or customer contracts issued in the Ordinary Course of the
Business for which the Receivable (transaction fee versus gross travel spend) in
each case is not in excess of $1,000 individually or $5,000 in the aggregate of
all such orders with the same or related parties;
 
(iv)         Certain Agreements.  A list of the following described types of
Contracts or documents:  (A) preferred supplier, dealership, distributorship,
sales representative, independent contractor, revenue sharing or similar
Contracts; (B) license, royalty or similar Contracts; (C) service or maintenance
Contracts; (D) protective services or security Contracts; (E) commission or
other contingent Contracts pursuant to which the Seller’s obligation to make
payments is in excess of $25,000 per year, or pursuant to which the Seller’s
obligation to make contingent payments is dependent upon sales, revenues,
income, success or other performance standard; and (F) all oral agreements which
may require the Seller to pay or expend more than $10,000 in any single instance
or $50,000 in the aggregate of all such instances with the same or related
parties.
 
(v)          Other Financial Obligations.  A list of any other Contract which
requires the Seller to pay or expend, after the Closing Date, more than $10,000
in any single instance or $50,000 in the aggregate of all such instances with
the same or related parties;
 
(vi)         Personnel.  A list of:  (A) all officers and directors of the
Seller; (B) the names and current annual salary rates (and bonus, incentive or
commission arrangements) of all present employees and agents of the Seller who
receive aggregate cash remuneration at an annual base rate of $25,000 or more;
(C) all loans made by the Seller to its employees and a statement of the terms
thereof; and (D) a list of all the Seller’s employees who are currently on
parental, disability or other leave; and (E) a list of all retired employees and
directors of the Seller, or their dependents, who have received or are scheduled
to receive benefits from the Seller and a description of the type and amount of
all such benefits;
 
(vii)        Employment Contracts.  A list of all employment, bonus, incentive
compensation, profit sharing, retirement, pension, salary-continuation,
post-retirement benefit, death benefit, vacation or other fringe benefit
Contracts in effect, or under which any amounts remain unpaid, on the date of
this Agreement or to become payable or effective after the date of this
Agreement;
 
(viii)       Accrued Vacation Pay.  A list of all employees who are expected, as
of the Closing Date, to have earned but unused vacation and sick days (or earned
but unpaid vacation pay in lieu thereof), together with an estimate of the
dollar amount thereof;
 

 
 

--------------------------------------------------------------------------------

 

(ix)         Terminated and Terminating Employees and Independent
Contractors.  A list of all employees earning base salary at an annual rate of
$25,000 or more who have terminated employment since January 1, 2005, or who
have announced in writing their intention to terminate employment with the
Seller or not to accept employment with the Buyer; and a list of all independent
contractors who have announced their intention in writing to terminate their
relationship with the Seller or not to accept an independent contractor
relationship with the Buyer.
 
(x)          Loans and Borrowing Agreements.  A list of each written or oral (i)
loan, credit or borrowing arrangement or Contract, or (ii) Contract by which the
Seller or any Shareholder has guaranteed or otherwise became liable or
contingently liable for the debt of another;
 
(xi)         Bank Accounts.  The name of each bank or savings and loan
association, or commodities or securities firm, in which the Seller has an
account or safe deposit box, the numbers of each such account or box, and the
names of all Persons having power to borrow, discount debt obligations, cash or
draw checks, enter boxes, sell or buy securities, or otherwise act on behalf of
the Seller in any dealings with such banks or savings and loan association,
commodities or securities firm; after the Closing, the Seller shall transfer
ownership of all safety deposit boxes and the like to Buyer;
 
(xii)        Capital Expenditures.  A list of all outstanding written
commitments by the Seller to make a capital expenditure, capital addition or
capital improvement;
 
(xiii)       Non-Compete Covenants.  A list of any written covenants not to
compete, non-solicitation covenants and non-disclosure covenants in favor of the
Seller, or binding upon or against the Seller;
 
(xiv)       Powers of Attorney.  The names of all Persons holding powers of
attorney from the Seller and a summary statement of the terms thereof;
 
(xv)        Memberships.  A list of trade association memberships owned by the
Seller, copies of material documents related to which have been made available
to the Buyer;
 
(xvi)       Bonds.  A list of performance, bid or completion bonds, or letters
of credit;
 
(xvii)      Discounts.  A list of any Contract, arrangement or program pursuant
to which the Seller has offered, promised or made available to its customers any
volume discount, rebate, credit or allowance;
 
(xviii)     Non-Ordinary Course Agreements.  A list and description of any
Contract, or arrangement binding upon the Seller and which was made or entered
into other than in the Ordinary Course of the Business;
 
(xix)        Unemployment Account Balance.  The Seller’s unemployment account
balance with all states in which Seller has employees, as of November 30, 2007,
and the Seller’s current unemployment compensation payroll Tax rate with said
states and any anticipated increase to such Tax rate; and
 
(i)           A list of all written contracted group, meeting, and incentive
trips on the books as of the date of this Agreement.

 
 

--------------------------------------------------------------------------------

 

(b)          Accurate and complete copies of each Contract or document (as
amended to date) described in this Section previously have been made available
to the Buyer.
 
 
4.13    Performance of Contracts, Etc.
 
 
(a)              The Seller is appointed by and in good standing with the
Airlines Reporting Corporation (“ARC”) and the International Airlines Travel
Agent Network (“IATAN”), has no sales unreported to ARC and IATAN, and has
received no notice of any disputes with ARC, IATAN, or any other travel
suppliers, except as set forth in the Disclosure Schedule. The Seller has
received no written notice that any existing client intends to stop doing
business with the Seller or to put out an RFP with respect to such business.
 
 
(b)              The Seller is not in material Breach under, nor has it Breached
any provision of (if such past Breach has a continuing Material Adverse Effect),
any Contract to which it is a party or by which it is bound, and there is no
material oral modification inconsistent with the terms of any Contract.  All of
such Contracts are currently in full force and effect.  To the Knowledge of the
Seller, the other parties to such Contracts have fully complied with their
material obligations thereunder and are not in material Breach thereof.  The
Seller fully has performed each material term, condition and covenant of each
such Contract required to be performed by it on or prior to the date hereof.  No
event has occurred or circumstance exists that (with or without notice or lapse
of time) is reasonably likely to give rise to or result in a Breach of, or give
the Seller or other Person the right to declare a Breach or exercise any remedy
under, or to accelerate the maturity or performance of, or payment under, or to
cancel, terminate or modify, any Contract of the Seller, except as may not
reasonably be likely to have a Material Adverse Effect.
 
 
(c)              To the Knowledge of the Seller, no Contract identified in
Section 4.11 hereto will upon completion or performance thereof have a Material
Adverse Effect on the Business.
 
 
(d)              To the Knowledge of the Seller, there are no renegotiations of,
attempts to renegotiate, or outstanding rights to renegotiate any material
amounts paid or payable to the Seller under current or completed Contracts with
any Person and no such Person has made written demand for such renegotiations.
 
 
(e)              Each Contract relating to the sale, design, manufacture or
provision of products or services by the Seller has been entered into in the
Ordinary Course of the Business and has been entered into without the commission
of any act alone or in concert with any other Person, or any consideration
having been paid or promised, that is or would be in violation of any Laws.
 
4.14           Litigation.  Except as set forth on the Disclosure Schedule,
there is no pending or, to the Knowledge of the Seller, threatened
Proceeding:  (i)  by or against Seller or that otherwise relates to or may
affect the Business, or any of the Purchased Assets; or (ii) that challenges, or
that would reasonably likely have the effect of preventing or making illegal any
of the Contemplated Transactions.  To the Knowledge of the Seller, no event has
occurred or circumstance exists that (with or without notice or lapse of time)
is reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding.  Seller has made available to Buyer copies of all
pleadings, correspondence and other documents relating to each Proceeding set
forth on the Disclosure Schedule.  There are no Proceedings, threatened or
otherwise, listed or required to be set forth on the Disclosure Schedule that
could have a Material Adverse Effect on the Business.
 

 
 

--------------------------------------------------------------------------------

 

4.15           Compliance With Laws, License or Orders.  The ownership and use
of the Purchased Assets and conduct of the Business do not violate and have not
violated since January 1, 2005, nor is the Seller in Breach of, any Law, License
or Order; and the Buyer will not incur any Liability or obligation after the
Closing Date as a result of any Breach of, any Law, License or Order existing at
the Closing Date or arising or accruing thereafter but based upon conditions
extant at the Closing Date (including, but not limited to, the Seller’s failure
to obtain a License required by Law).  Except as set forth on the Disclosure
Schedule, no expenditures are anticipated which are necessary or appropriate for
the continuation of the Business in compliance with any such Law, License or
Order.
 
4.16           Environmental Compliance.
 
(a)              No Violations or Proceedings.  Except as set forth on the
Disclosure Schedule, the Seller, in connection with the Business, has not since
January 1, 2005 Breached or received a written notice, directive, violation
report, Order or charge asserting any violation of any Environmental
Law.  Except as set forth on the Disclosure Schedule, no Proceeding has ever
been instituted against the Seller concerning any Environmental Laws.
 
(b)              Claims for Remediation.  Except as set forth on the Disclosure
Schedule, the Seller has not since January 1, 2005 received from any federal,
state or local governmental department or agency or any other Person any written
claim, demand, directive, Order or request to investigate, restore, repair,
clean up or otherwise remediate, or to contribute to the costs of investigating,
restoring, repairing, cleaning up or otherwise remediating the Real Property or
any other property.
 
(c)              Compliance.  Except as set forth on the Disclosure Schedule:
(i) the Seller is, and since January 1, 2005 has been, in compliance with all
Environmental Laws; (ii) the Seller has obtained all Licenses which are
necessary or required under Environmental Laws in connection with the operation
of the Business, and the Seller is in compliance with such Licenses; (iii) no
asbestos, urea formaldehyde, polychlorinated biphenyls or mold in structural
materials or systems are present on, at, in or under the Real Property; and (iv)
none of the assets or operations of the Seller is required to be upgraded,
modified, or replaced in order to be in compliance with Environmental Laws.
 
(d)              No Releases.  Except as set forth on the Disclosure
Schedule:  (i) the Seller has not since January 1, 2005 disposed of, spilled,
discharged, released or otherwise placed any Environmental Materials, on, at, in
or under the Real Property; (ii) to the Knowledge of the Seller, no Third Party
has disposed of, spilled, discharged, released or otherwise placed any
Environmental Materials on, at, in or under the Real Property; and (iii) other
than the information provided in (i) and (ii), since January 1, 2005 there has
been no release, discharge, leakage, seepage or migration of any Environmental
Materials from any aboveground or underground storage tank or any other
structure currently or previously located on, at, in or under the Real Property.
 
(e)              Assumption of Liability.  Except as set forth on the Disclosure
Schedule, the Seller has not assumed, either contractually or by operation of
law, any Liability of any Person under any Environmental Laws.
 
4.17           Contingent and Undisclosed Liabilities.  The Seller has no
Liabilities, nor is it subject to the imposition of any valid claim by any Third
Party arising from the conduct of the Business or the ownership or use of its
properties, whether such Liabilities are fixed or contingent, of any nature
whatsoever, except:  (i) those fully reflected or reserved against on the Latest
Balance Sheet; (ii) those fully disclosed on the Disclosure Schedule, or that
are of the type or kind required to be disclosed in the Disclosure Schedule but
are not disclosed solely because they fall below an applicable minimum threshold
amount, term or materiality of the disclosures required by the terms of this
Agreement to be set forth in the Disclosure Schedule; or (iii) those contractual
and Tax Liabilities which have arisen in the Ordinary Course of the Business
from the Latest Balance Sheet Date through the date hereof and which do not,
singly or in the aggregate, have a Material Adverse Effect on the Seller.

 
 

--------------------------------------------------------------------------------

 

 
4.18           Taxes. Except as set forth on the Disclosure Schedule, with
respect to pre-Closing periods, the Seller has timely filed all Tax Returns
required to be filed by it, and the Shareholder has filed all Tax Returns
required to be filed by it as a result of the Seller’s status as subsidiary of
the Shareholder, and such returns at the time of their respective filing were
accurate, complete and correct.  The Seller and the Shareholder have paid all
Taxes required to be paid pursuant to such Tax Returns, and there are no other
Taxes payable on account of the operations of the Business except: (i) as are
reflected or reserved against on the Latest Balance Sheet; (ii) for Taxes
arising from the conduct of the Seller’s Business and ownership of its
properties for and during periods subsequent to the Latest Balance Sheet Date
which are not yet due and for which the Seller has made adequate reserves in the
Seller’s books and records of account; or (iii) as set forth on the Disclosure
Schedule.  The Disclosure Schedule lists the dates as of and for which the Tax
Returns of the Seller were audited (list any adjustments made and status of such
audits) and closed and lists the jurisdictions in which the Seller files or is
required to file any such Tax Return.  There is no Tax audit or examination now
pending or, to the Knowledge of the Seller, threatened in writing with respect
to the Seller, or any of its predecessors, subsidiaries or affiliates and
relating to the Business.  No written communication has been received by the
Seller from any state (including, but not limited to foreign states) taxing
authority requesting information concerning the extent of the Seller’s nexus
with such state or asserting that the Seller has such nexus so as to impose such
state’s Taxing jurisdiction on the Seller, and the Seller does not have a nexus
with any state in which it does not currently file Tax Returns which would allow
such state to impose its Taxing jurisdiction on the Seller.  Except as set forth
on the Disclosure Schedule, all Taxes and assessments which the Seller was or is
required by Law to withhold or collect have been and are being withheld or
collected by it and have been paid over to the proper Governmental Authorities
or, if not yet due, are being held by the Seller for such payment.  The Seller
has not waived or extended any applicable statute of limitations relating to the
assessment of any Tax.
 
4.19           Labor Contracts.  Except as set forth on the Disclosure Schedule,
the Seller is not (and since January 1, 2005 has not been) a party to any
collective bargaining agreement or bound to any other agreement with a labor
union.  To the Knowledge of the Seller, there has not been within the preceding
two (2) fiscal years of the Seller and the current fiscal year, nor is there
currently, any strike, walkout or work stoppage; nor, to the Knowledge of the
Seller or the Shareholder, is any such action threatened in writing.  There are
no Proceedings pending for certification or representation before the National
Labor Relations Board nor, to the Knowledge of the Seller or the Shareholder,
has there been any attempt since January 1, 2005 to organize the employees of
the Seller into a collective bargaining unit.  There is no investigation
pending, nor is there any uncorrected or unresolved citation, complaint or
charge issued, by any agency responsible for administering or enforcing Laws
relating to labor relations, employee safety or health, fair labor standards and
equal employment opportunity nor, to the Knowledge of the Seller, is any such
Proceeding threatened.
 
4.20           Employee Benefit Plans.
 
(a)              The Disclosure Schedule sets forth a complete and correct list
of all “employee benefit plans” as defined by Section 3(3) of  the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), all specified
fringe benefit plans as defined in Section 6039D of the Code, and all other
bonus, incentive-compensation, deferred-compensation, profit-sharing,
stock-option, stock-appreciation-right, stock-bonus, stock-purchase,
employee-stock-ownership, savings severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding (whether qualified or nonqualified) and any trust, escrow or
other agreement related thereto that (i) is maintained or contributed to by the
Seller or any other corporation or trade or business controlled by, controlling
or under common control with the Seller (within the meaning of Section 414 of
the Code or Section 4001(a)(14) or 4001(b) of ERISA) (“ERISA Affiliate”) or has
been maintained or contributed to since January 1, 2005 by the Seller or any
ERISA Affiliate, or with respect to which the Seller or any ERISA Affiliate has
or may have any Liability, and (ii) provides benefits, or describes policies or
procedures applicable to any current or former director, officer, employee or
service provider of the Seller or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof (all the foregoing being herein called “Benefit Plans”).  Also
set forth on the Disclosure Schedule is a complete and correct list of all ERISA
Affiliates of the Seller since January 1, 2001.
 

 
 

--------------------------------------------------------------------------------

 

 
(b)              The Seller has made available to the Buyer true, accurate and
complete copies of (i) the documents comprising each Benefit Plan (or, with
respect to any Benefit Plan which is unwritten, a detailed written description
of eligibility, participation, benefits, funding arrangements, assets and any
other matters which relate to the obligations of the Seller or any ERISA
Affiliate); (ii) all trust agreements, insurance contracts or any other funding
instruments related to the Benefit Plans; (iii) all rulings, determination
letters, no-action letters or advisory opinions from the IRS, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation (“PBGC”) or any
other Governmental Authority that pertain to each Benefit Plan and any open
requests therefor; (iv) the most recent actuarial and financial reports (audited
and/or unaudited) and the annual reports filed with any Governmental Authority
with respect to the Benefit Plans since January 1, 2001; (v) all collective
bargaining agreements pursuant to which contributions to any Benefit Plan have
been made or obligations incurred (including both pension and welfare benefits)
by the Seller or any ERISA Affiliate, and all collective bargaining agreements
pursuant to which contributions are being made or obligations are owed by such
entities; (vi) all securities registration statements filed with respect to any
Benefit Plan; (vii) all contracts with third-party administrators, actuaries,
investment managers, consultants and other independent contractors that relate
to any Benefit Plan; (viii) with respect to Benefit Plans that are subject to
Title IV of ERISA, the Form PBGC-1 filed for each of the three most recent plan
years; and (ix) all summary plan descriptions, summaries of material
modifications and memoranda, employee handbooks and other written communications
regarding the Benefit Plans.
 
(c)              Except as disclosed in the Disclosure Schedule, full payment
has been made of all amounts that are required under the terms of each Benefit
Plan to be paid as contributions with respect to all periods prior to and
including the last day of the most recent fiscal year of such Benefit Plan ended
on or before the date of this Agreement and all periods thereafter prior to the
Closing Date, and no accumulated funding deficiency or liquidity shortfall (as
those terms are defined in Section 302 of ERISA and Section 412 of the Code) has
been incurred with respect to any such Benefit Plan, whether or not waived.  The
value of the assets of each Benefit Plan exceeds the amount of all benefit
liabilities (determined on a plan termination basis using the actuarial
assumptions established by the PBGC as of the Closing Date) of such Benefit
Plan.  The Seller is not required to provide security to a Benefit Plan under
Section 401(a)(29) of the Code.  The funded status of each Benefit Plan that is
a Defined Benefit Plan is disclosed on the Disclosure Schedule in a manner
consistent with the Statement of Financial Accounting Standards No. 87.  The
Seller has paid in full all required insurance premiums, subject only to normal
retrospective adjustments in the ordinary course, with regard to the Benefit
Plans for all policy years or other applicable policy periods ending on or
before the Closing Date.
 
(d)              Except as disclosed in the Disclosure Schedule, no Benefit
Plan, if subject to Title IV of ERISA, has been completely or partially
terminated, nor has any event occurred nor does any circumstance exist that
could result in the partial termination of such Benefit Plan.  The PBGC has not
instituted or threatened in writing a Proceeding to terminate or to appoint a
trustee to administer any of the Benefit Plans pursuant to Subtitle 1 of Title
IV of ERISA, and, to the Knowledge of the Seller, no condition or set of
circumstances exists that presents a material risk of termination or partial
termination of any of the Benefit Plans by the PBGC.  None of the Benefit Plans
has been the subject of, and, to the Knowledge of the Seller, no event has
occurred or condition exists that could be deemed, a reportable event (as
defined in Section 4043 of ERISA) as to which a notice would be required
(without regard to regulatory monetary thresholds) to be filed with the
PBGC.  The Seller has paid in full all insurance premiums due to the PBGC with
regard to the Benefit Plans for all applicable periods ending on or before the
Closing Date.
 

 
 

--------------------------------------------------------------------------------

 

 
(e)              Neither the Seller nor ERISA Affiliate has any Liability, and
the Contemplated Transactions will not result in any Liability, (i) for the
termination of or withdrawal from any Benefit Plan under Sections 4062, 4063 or
4064 of ERISA, (ii) for any lien imposed under Section 302(f) of ERISA or
Section 412(n) of the Code, (iii) for any interest payments required under
Section 302(e) of ERISA or Section 412(m) of the Code, (iv) for any excise tax
imposed by Section 4971 of the Code, (v) for any minimum funding contributions
under Section 302(c)(11) of ERISA or Section 412(c)(11) of the Code or (vi) for
withdrawal from any Multiemployer Plan under Section 4201 of ERISA.
 
(f)              The Seller has, since January 1, 2001, complied, and currently
complies, in all material respects with the applicable continuation requirements
for its welfare benefit plans, including (i) Section 4980B of the Code (as well
as its predecessor provision, Section 162(k) of the Code) and Sections 601
through 608, inclusive, of ERISA, which provisions are hereinafter referred to
collectively as “COBRA” and (ii) any applicable state statutes mandating health
insurance continuation coverage for employees.
 
(g)              The form of all Benefit Plans is in compliance with the
applicable terms of ERISA, the Code, and any other applicable laws, including
the Americans with Disabilities Act of 1990, the Family Medical Leave Act of
1993 and the Health Insurance Portability and Accountability Act of 1996, and
such plans have been operated in compliance with such laws and the written
Benefit Plan documents.  Neither the Seller nor, to the Knowledge of the Seller,
any fiduciary of any Benefit Plan has violated the requirements of Section 404
of ERISA.  All required reports and descriptions of the Benefit Plans (including
Internal Revenue Service Form 5500 Annual Reports, Summary Annual Reports and
Summary Plan Descriptions and Summaries of Material Modifications) have been
(when required) timely filed with the IRS, the U.S. Department of Labor or other
Governmental Authority and distributed as required, and all notices required by
ERISA or the Code or any other Laws with respect to the Benefit Plans have been
appropriately given.
 
(h)              Each Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the IRS, and the Seller has no Knowledge of any circumstances that will or could
result in revocation of any such favorable determination letter.  Each trust
created under any Benefit Plan has been determined to be exempt from taxation
under Section 501(a) of the Code, and the Seller has no Knowledge of any
circumstance that will or could result in a revocation of such exemption.  Each
Employee Welfare Benefit Plan (as defined in Section 3(1) of ERISA) that
utilizes a funding vehicle described in Section 501(c)(9) of the Code or is
subject to the provisions of Section 505 of the Code has been the subject of a
notification by the IRS that such funding vehicle qualifies for tax-exempt
status under Section 501(c)(9) of the Code or that the plan complies with
Section 505 of the Code, unless the IRS does not, as a matter of policy, issue
such notification with respect to the particular type of plan.  With respect to
each Benefit Plan, no event has occurred or condition exists that will or could
give rise to a loss of any intended tax consequence or to any Tax under Section
511 of the Code.
 

 
 

--------------------------------------------------------------------------------

 

(i)             There is no material pending or, to the Knowledge of the Seller,
threatened Proceeding relating to any Benefit Plan, nor, to the Knowledge of
Seller, is there any basis for any such Proceeding.  Neither the Seller nor, to
the Knowledge of the Seller, any fiduciary of a Benefit Plan has engaged in a
transaction with respect to any Benefit Plan that, assuming the taxable period
of such transaction expired as of the date hereof, could subject the Seller or
the Buyer to a Tax or penalty imposed by either Section 4975 of the Code or
Section 502(1) of ERISA or a violation of Section 406 of ERISA.  The
Contemplated Transactions will not result in the potential assessment of a Tax
or penalty under Section 4975 of the Code or Section 502(1) of ERISA nor result
in a violation of Section 406 of ERISA.
 
(j)              The Seller has maintained workers’ compensation coverage as
required by applicable state law through purchase of insurance and not by
self-insurance or otherwise.
 
(k)             Except as required by Law and as provided in Section 6.7(d), the
consummation of the Contemplated Transactions will not accelerate the time of
vesting or the time of payment, or increase the amount, of compensation due to
any director, employee, officer, former employee or former officer of the
Seller.  There are no contracts or arrangements to which Seller is a party
providing for payments that could subject any person to Liability for tax under
Section 4999 of the Code.
 
(l)              Except for the continuation coverage requirements of COBRA, the
Seller has no obligations or potential Liability for benefits to employees,
former employees or their respective dependents following termination of
employment or retirement under any of the Benefit Plans that are Employee
Welfare Benefit Plans.
 
(m)             Except as provided in Section 6.7(d), none of the Contemplated
Transactions will result in an amendment, modification or termination of any of
the Benefit Plans.  No written or oral representations have been made to any
employee or former employee of the Seller promising or guaranteeing any employer
payment or funding for the continuation of medical, dental, life or disability
coverage for any period of time beyond the end of the current plan year (except
to the extent of coverage required under COBRA).  No written or oral
representations have been made to any employee or former employee of the Seller
concerning the employee benefits of the Buyer.
 
(n)              Seller has never contributed to, or had an obligation to
contribute to, (i) any “defined benefit plan” (as defined in Section 414(l) of
the Code); (ii) any “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA; or (iii) a plan subject to Title IV of ERISA.
 
4.21           Warranties.  The Disclosure Schedule sets forth the material
terms and conditions of all express warranties under which the Seller may have
Liability after the Closing Date.  Except as set forth on the Disclosure
Schedule, all warranties given by the Seller in connection with the Business:
(A) limit the remedy available to Seller’s customers to a refund of the sales
price of such goods to the customer; (B) expressly disallow claims for all other
damages, including direct, immediate, incidental, foreseeable, consequential or
special damages; and (C) expressly disclaim all other warranties not expressly
stated therein, whether express or implied, including warranties of
merchantability, fitness for a particular purpose, performance or otherwise.
 
4.22           Changes in Financial Position.  Since the Latest Balance Sheet,
the Business has been conducted in the Ordinary Course, and except as described
on the Disclosure Schedule, there has not been:

 
 

--------------------------------------------------------------------------------

 

                (a)              Adverse Changes.  No event has occurred nor
does any circumstance or fact exist that (with or without notice or lapse of
time) may reasonably be expected to result in a Material Adverse Effect to the
Business or the Purchased Assets; or
 
(b)              Business or Property Damage.  Any material damage, destruction
or loss (whether or not covered by insurance) adversely affecting the Business,
Purchased Assets, properties or prospects of the Seller.
 
 
4.23           Events Subsequent to the Latest Balance Sheet Date.  The Seller
has not, except in connection with the performance of this Agreement or in the
Ordinary Course of the Business or as described on the Disclosure Schedule,
since the Latest Balance Sheet Date:
 
(a)              Incurred Liabilities.  Incurred any obligation or Liability
(absolute, contingent, accrued or otherwise), or guaranteed or become a surety
of any debt;
 
(b)              Disposition of Assets.  Sold or transferred any of its assets,
or canceled any debts or claims or waived any rights, except sales of inventory
in the Ordinary Course of the Business, or Encumbered any of its assets
whatsoever;
 
(c)              Dividends.  Made any declaration, setting aside or payment to
the Shareholder of any dividend or redemption or other distribution with respect
to the Seller’s capital stock, or agreed to take any such action;
 
(d)              Stock Issuance.  Issued or authorized any stock, bonds,
debentures, options, warrants or other securities;
 
(e)              Sale of Business.  Entered into any negotiations or Contract
for the sale of the Business, or any part thereof or for the purchase of another
business, whether by merger, consolidation, exchange of capital stock or
otherwise (other than negotiations with respect to this Agreement);
 
(f)              Increase Compensation.  Increased or promised to increase the
compensation or fringe benefits of any Shareholder, officer or director, or
instituted any general wage increase applicable to employees, or any specified
sub group of employees;
 
(g)              Working Capital.  Accelerated the collection of Receivables,
deferred the payment of its accounts payable or accrued expenses or taken any
other action outside the Ordinary Course of Seller’s Business which has or may
decrease the working capital of the Seller;
 
(h)              Accounting Procedure.  Changed or modified its accounting
methods or practices or increased or established any reserve for Taxes or bad
accounts or any other Liability on its books or otherwise provided therefor;
 
(i)              Settle Litigation.  Settled, or agreed to settle, any
litigation, arbitration or other Proceeding, pending or threatened;
 
(j)              Employment and Labor Contracts.  Entered into, amended, renewed
or extended any employment Contract or collective bargaining agreement;
 
(k)              Other Contracts.  Entered into, amended, terminated or received
written notice of termination of (i) any License or Contract to which Seller is
a party, or (ii) any Contract or transaction involving a total remaining
commitment by Seller of at least $10,000;
 

 
 

--------------------------------------------------------------------------------

 

(l)               Charter Amendments.  Except as otherwise contemplated by this
Agreement, made any amendments to or changes in its articles of incorporation or
bylaws;
 
(m)              Related Party Transaction.  Engaged in any transaction of the
types described in Section 4.26 with a Related Party of Seller or a Shareholder;
or
 
(n)              Certain Agreements.  Agreed in writing to do any of the
foregoing.
 
4.24           Customers and Suppliers.  The Disclosure Schedule lists, in
descending order, those customers of the Seller accounting for at least 1.0% of
annual sales volume in the Seller’s most recently completed fiscal year (“Major
Customers”) and the 20 suppliers or vendors accounting for the largest annual
expense to the Seller (“Major Vendors”).  The Seller has received no notice that
any Major Customer or any Major Vendor (if such Major Vendor could not be
replaced by the Seller with no Material Adverse Effect to the Business), has
terminated, curtailed, reduced, deferred, delayed or otherwise materially
adversely impacted its business relations with the Seller or will take any such
actions after the Closing Date.
 
4.25           Brokerage.  Neither the Shareholder nor the Seller has incurred,
or made commitments for, any brokerage, finders’ or similar fee in connection
with the Contemplated Transactions.
 
4.26           Related Party Transactions.  Except as set forth on the
Disclosure Schedule, neither the Seller nor any Shareholder nor any Related
Party of any of them has, or since January 1, 2005, has had, any interest in any
property (whether real, personal or mixed and whether tangible or intangible)
used in or pertaining to the Business.  Except for the Shareholder’s ownership
and operation of Hickory Travel Systems Inc., neither the Seller nor the
Shareholder nor any Related Party of any of them owns, or since January 1, 2005
has owned, of record or as a beneficial owner, an equity interest or any other
financial or profit interest in any Person that has (i) had material business
dealings or a material financial interest in any transaction with the Seller
other than business dealings or transactions set forth on the Disclosure
Schedule, each of which has been conducted in the Ordinary Course of the
Business at arms-length prices and terms, or (ii) engaged in competition with
the Seller with respect to any line of the products or services of the Seller (a
“Competing Business”) in any market presently served by the Seller, except for
ownership of less than one percent (1%) of the outstanding capital stock of any
Competing Business that is publicly traded on any recognized exchange or in the
over-the-counter market.  Except as set forth on the Disclosure Schedule,
neither the Seller nor the Shareholder or any Related Party of any of them is a
party to any Contract with, or has any claim or right against, the Business or
the Purchased Assets.
 
4.27           Certain Payments.
 
(a)              The Seller or the Shareholder, in order to obtain or retain
business, directly or indirectly have not offered, paid or promised to pay, or
authorized the payment of, any money or other thing of value (including any fee,
gift, sample, travel expense or entertainment with a value in excess of $100.00
in the aggregate to any one individual in any year) in violation of applicable
Law to:  (i) any person who is an official, officer, agent, employee or
representative of any Governmental Authority or of any existing or prospective
customer (whether government owned or nongovernment owned) other than in
accordance with industry standards; (ii) any political party or official
thereof; (iii) any candidate for political or political party office; or (iv)
any other individual or entity;  while knowing or having reason to believe that
all or any portion of such money or thing of value would be offered, given, or
promised, directly or indirectly, to any such official, officer, agent,
employee, representative, political party, political party official, candidate,
individual, or any entity affiliated with such customer, political party or
official or political office.
 

 
 

--------------------------------------------------------------------------------

 

(b)              Except as set forth on the Disclosure Schedule, the Seller has
made all payments to Third Parties by check mailed to such third parties’
principal place of business or by wire transfer to a bank located in the same
jurisdiction as such party’s principal place of business, except as would not
reasonably be expected to have a Material Adverse Effect.
 
(c)              To the Knowledge of the Seller, each transaction is properly
and accurately recorded on the books and records of the Seller, and each
document upon which entries in the Seller’s books and records are based is
complete and accurate in all respects.  The Seller maintains a system of
internal accounting controls adequate to insure that the Seller maintains no
off-the-books accounts and that seller’s assets are used only in accordance with
the Seller’s management directives.
 
4.28           Solvency.
 
                               (a)               The Seller is not now insolvent
and will not be rendered insolvent by any of the Contemplated Transactions.  As
used in this section, “insolvent” means the inability of the Seller to pay its
Liabilities other than the Assumed Liabilities.
 
                               (b)               Immediately after giving effect
to the consummation of the Contemplated Transactions (i) the Seller will be able
to pay its Liabilities as they become due in the usual course of its business,
except for the portion assumed by the Buyer at the Closing or the portion to be
paid by the Buyer pursuant to Section 2.4 above, (ii) the Seller will not have
unreasonably small capital with which to conduct its present or proposed
business, (iii) the Seller will have assets (calculated at fair market value)
that exceed its Liabilities, and (iv) taking into account all pending and
threatened litigation, final judgments against the Seller in actions for money
damages are not reasonably anticipated to be rendered at a time when, or in
amounts such that, the Seller will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
probable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) as well as all other
obligations of the Seller.  The cash available to the Seller, after taking into
account all other anticipated uses of the cash, will be sufficient to pay all
such debts and judgments promptly in accordance with their terms.
 
4.29           Representations and Warranties True and Correct.  The
representations and warranties contained herein, and in all exhibits and
schedules hereto, do not include any untrue statement of a material fact or omit
to state a material fact required to be stated herein or therein in order to
make the statements herein or therein, in light of the circumstances under which
they are made, not misleading.
 
ARTICLE V
 
REPRESENTATIONS OF THE BUYER
 
In order to induce the Seller to enter into this Agreement, the Buyer makes the
following representations and warranties to the Seller, each of which shall be
deemed to be independently material and relied upon by the Seller, regardless of
any investigation made by, or information known to, the Seller.
 
                5.1             Organization.  The Buyer is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware.
 
                5.2             Contemplated Transactions General Compliance.
 
(a)              Enforceability; Authority.  The Transaction Documents are or,
upon the execution and delivery thereof will be, the valid and binding
obligations of the Buyer, enforceable against it in accordance with their
terms.  The Buyer has the absolute and unrestricted right, power and authority
to execute and deliver the Transaction Documents to which it is a party and to
perform its obligations under the Contemplated Transactions.  The execution and
delivery of the Transaction Documents, and the performance by the Buyer of each
of its obligations contained herein, have been duly approved by the Buyer’s
Manager and its sole member.
 

 
 

--------------------------------------------------------------------------------

 

 
(b)              No Conflict.  The execution and delivery of the Transaction
Documents do not, and the consummation or performance of any of the Contemplated
Transactions will not: (i) conflict with or violate any provisions of the
articles or certificate of formation or operating agreement of the Buyer; (ii)
Breach any provisions of or result in the maturation or acceleration of, any
obligations under any contract, Order, License or Law, to which the Buyer is
subject or to which the Buyer is a party; or (iii) violate any restriction or
limitation, or result in the termination or loss of any right (or give any
Person, other than the Buyer, the right to cause such termination or loss), of
any kind to which the Buyer is bound or has.
 
5.3          Brokerage.  The Buyer has not incurred, nor made commitment for,
any brokerage, finders’ or similar fee in connection with the Contemplated
Transactions.
 
5.4          Litigation.  There is no pending or, to the Knowledge of the Buyer,
threatened Proceeding:  (i)  by or against Buyer that otherwise relates to or
may affect the Business, or any of the Purchased Assets; or (ii) that
challenges, or that would reasonably likely have the effect of preventing or
making illegal any of the Contemplated Transactions.
 
ARTICLE VI
COVENANTS OF THE SELLER AND THE SHAREHOLDER
 
The Seller and the Shareholder covenant and agree with the Buyer as follows:
 
6.1           Access.  From the date hereof and until the Closing Date, the
Buyer and its authorized officers, agents, representatives and prospective
lenders shall have reasonable access during normal business hours to all
employees, properties, books, records, contracts, Tax Returns and documents of
the Seller; provided, however, that the Buyer shall inform the Seller of its
intention to seek access and the matters sought to be reviewed at least
twenty-four (24) hours in advance and, further, that the access requested shall
not interfere unreasonably with the Business, properties or operations of the
Seller.  The Seller and the Shareholder shall cooperate with the Buyer by using
their commercially reasonable efforts to cause the Major Customers and Major
Vendors to meet with and respond to all questions posed by the Buyer concerning
the Seller and promptly responding to, and causing the Seller’s officers and
employees promptly to respond to, all questions posed by the Buyer concerning
the Seller, the Business, properties, condition (financial or otherwise) or
prospects; provided, however, that Buyer’s advance notice shall include the
proposed meeting time and proposed list of questions, and Seller shall have
reserved the right, in its sole discretion, to attend any such meeting and to
approve, deny or edit any such request, with respect to the time of the
interview and any question.  If the Contemplated Transactions are not
consummated, the Buyer and its respective officers, agents and representatives
will hold in confidence all information obtained from the Seller, any of its
officers, agents or representatives, or the Shareholder, excepting however, any
such information which (i) was or is in the public domain, (ii) was in fact
known to the Buyer prior to disclosure to the Buyer by the Seller or the
Shareholder, or (iii) is disclosed to the Buyer by a Third Party other than any
employee or former employee of the Seller subsequent to disclosure by the Seller
or the Shareholder.  If any of the information to be provided under this
Section 6.1 is subject to the privacy provisions of HIPAA, the information will
be furnished only in accordance with HIPAA.
 

 
 

--------------------------------------------------------------------------------

 

6.2           Operation of Business.  From the date hereof and until the Closing
Date, without the express prior written consent of the Buyer, the Seller shall
not take any action or permit the occurrence of any matter set forth in Section
4.23.
 
6.3           Preservation of Business.  From the date hereof and until the
Closing Date, the Seller and the Shareholder shall carry on the Business
diligently and substantially in the Ordinary Course of the Business consistent
with past practice and shall use their commercially reasonable efforts to keep
the Business organization intact, including its present relationships with
employees, suppliers and customers and  others having business relations with
it.  The Seller shall maintain at all times in inventory quantities of raw
materials, finished goods, spare parts and other supplies and materials
sufficient to allow the Buyer to continue to operate the Business, after the
Closing Date, free from any shortage of such items.
 
6.4           Insurance and Maintenance of Property.  From the date hereof and
until the Closing Date, the Seller shall maintain in effect all the Insurance,
and shall operate, maintain and repair all of its property in a manner
consistent with past practice.
 
6.5           Compliance with Laws.  From the date hereof and until the Closing
Date, the Seller shall comply with all applicable Laws and Orders applicable to,
or binding upon, the Seller or the Business or properties.
 
6.6           Fulfill Conditions.  The Seller and the Shareholder shall use
their commercially reasonable efforts to cause to be fulfilled on or prior to
the Closing each of the conditions set forth in Article VIII hereof.
 
                6.7           Employees, Employee Benefits, and Independent
Sales Contractors.
 
                               (a)         Information on Active Employees.  For
the purpose of this Agreement, the term “Active Employee” shall mean all
employees employed on the Closing Date by the Seller in the Business as
currently conducted, including employees on temporary leave of absence,
including family medical leave, military leave, temporary disability or sick
leave, but excluding employees on long-term disability leave.
 
(b)        Employment of Active Employees by Buyer.
 
(i) Buyer is not obligated to hire any Active Employee but may interview all
Active Employees.  The Buyer will provide the Seller with a list of Active
Employees to whom the Buyer has made an offer of employment that has been
accepted to be effective on opening of Business on the Closing Date (the “Hired
Active Employees”).  Subject to Laws, Buyer will have reasonable access to the
Business and personnel records (including performance appraisals, disciplinary
actions, grievances and medical records) of the Seller for the purpose of
preparing for and conducting employment interviews with all Active Employees and
will conduct the interviews as expeditiously as possible prior to the Closing
Date.  Access will be provided by the  Seller upon reasonable prior notice
during normal business hours.  Effective at the close of Business on the day
immediately prior to the Closing Date, the Seller will terminate the employment
of all of its Hired Active Employees.
 
(ii)  Neither the  Seller nor the Shareholder nor their Related Parties shall
solicit the continued employment of any Active Employee (unless and until Buyer
has informed the Seller in writing that the particular Active Employee will not
receive any employment offer from Buyer) or the employment of any Hired Active
Employee after the Closing.  Buyer shall inform the Seller promptly of the
identities of those Active Employees to whom it will not make employment offers,
and the Seller shall assist the Buyer in complying with the WARN Act as to those
Active Employees.

 
 

--------------------------------------------------------------------------------

 

(iii)   It is understood and agreed that (A) Buyer’s expressed intention to
extend offers of employment as set forth in this Section shall not constitute
any commitment, Contract or understanding (expressed or implied) of any
obligation on the part of Buyer to a post-Closing Date employment relationship
of any fixed term or duration or upon any terms or conditions other than those
that Buyer may establish pursuant to individual offers of employment, and (B)
employment offered by Buyer is “at will” and may be terminated by Buyer or by an
employee at any time for any reason (subject to any written commitments to the
contrary made by Buyer or an employee).  Nothing in this Agreement shall be
deemed to prevent or restrict in any way the right of Buyer to terminate,
reassign, promote or demote any of the Hired Active Employees after the Closing
or to change adversely or favorably the title, powers, duties, responsibilities,
functions, locations, salaries, other compensation or terms or conditions of
employment of such employees.
 
(c)  Salaries and Benefits.
 
(i)  The Seller shall be responsible for (A) the payment of all wages and other
remuneration due to Active Employees with respect to their services as employees
of the Seller through the close of business on the day immediately prior to the
Closing Date, including pro rata bonus payments and all vacation and sick pay
earned prior to the Closing Date; (B) the payment of any termination or
severance payments and the provision of health plan continuation coverage in
accordance with the requirements of COBRA and Sections 601 through 608 of ERISA;
and (C) any and all payments to employees required under the WARN Act.  The
Buyer shall be responsible for the payment of all wages and other remuneration
due to Hired Active Employees with respect to their services as employees of the
Buyer from the opening of business on the Closing Date, including pro rata bonus
payments and all vacation and sick pay earned subsequent to the Closing Date, in
accordance with the Buyer’s legal obligations and policies.
 
(ii)  The Seller shall be liable for any claims made or incurred by Active
Employees and their beneficiaries under the Benefit Plans.  The Buyer shall be
liable for any claims made or incurred by Hired Active Employees and their
beneficiaries from the opening of business on the Closing Date under Buyer’s
benefit plans.
 
(d)  Seller’s Retirement and Savings Plans.
 
(i)  All Hired Active Employees who are participants in the Seller’s retirement
plans shall retain their accrued benefits under the Seller’s retirement plans as
of close of business on the day immediately prior to the Closing Date, and the
Seller (or the Seller’s retirement plans) shall retain sole Liability for the
payment of such benefits as and when such Active Employees become eligible
therefor under such plans.  All Hired Active Employees shall become fully vested
in their accrued benefits under the Seller’s retirement plans as of the Closing
Date, and the Seller will so amend such plans if necessary to achieve this
result.  The Seller shall cause the assets of each Benefit Plan to equal or
exceed the benefit liabilities of such Benefit Plan on a plan-termination basis
as of the Closing Date.  Buyer will allow all Hired Active Employees to
participate in the Buyer’s retirement plans from the opening of business on the
Closing Date, and the Buyer (or the Buyer’s retirement plans) shall retain sole
Liability for the payment of such benefits as and when such Hired Active
Employees become eligible therefor under such plans.
 
(ii)  The Seller will cause its savings plan to be amended in order to provide
that the Hired Active Employees shall be fully vested in their accounts under
such plan as of the Closing Date and all payments thereafter shall be made from
such plan as provided in the plan.

 
 

--------------------------------------------------------------------------------

 

                               (e)  No Transfer of Assets.  Neither the Seller
nor the Shareholder nor their respective Related Parties will make any transfer
of pension or other employee benefit plan assets to Buyer.
 
(f)  Collective Bargaining Matters.  Buyer will set its own initial terms and
conditions of employment for the Hired Active Employees and others it may hire,
including work rules, benefits and salary and wage structure, all as permitted
by law.  Buyer is not obligated to assume any collective bargaining agreements
under this Agreement.  The Seller shall be solely liable for any severance
payment required to be made to its employees due to the Contemplated
Transactions.  Any bargaining obligations of Buyer with any union with respect
to bargaining unit employees subsequent to the Closing Date, whether such
obligations arise before or after the Closing Date, shall be the sole
responsibility of Buyer.
 
(g)  General Employee Provisions.
 
(i)  The Seller and Buyer shall give any notices required by Law and take
whatever other actions with respect to the plans, programs and policies
described in this Section 6.7 as may be necessary to carry out the arrangements
described in this Section 6.7.
 
(ii)  The Seller and the Buyer shall provide each other with such plan documents
and summary plan descriptions, employee data or other information as may be
reasonably required to carry out the arrangements described in this Section 6.7.
 
(iii)  If any of the arrangements described in this Section 6.7 are determined
by the IRS or other Governmental Authority to be prohibited, the Seller and the
Buyer shall modify such arrangements to as closely as possible reflect their
expressed intent and retain the allocation of economic benefits and burdens to
the parties contemplated herein in a manner that is not prohibited.
 
(iv)  The Seller shall provide the Buyer with completed I-9 forms and
attachments with respect to all Hired Active Employees, except for such
employees as the Seller certifies in writing to the Buyer are exempt from such
requirement.
 
(vi) Buyer shall not have any responsibility, Liability or obligation, whether
to Active Employees, former employees, their beneficiaries or to any other
Person, with respect to any employee benefit plans, practices, programs or
arrangements (including the establishment, operation or termination thereof and
the notification and provision of COBRA coverage extension) maintained by the
Seller.
 
                              (h)   Retainer of Independent Sales Contractors by
Buyer.  Buyer is not obligated to retain any of Seller’s independent sales
contractors. Neither the Seller nor the Shareholder nor their Related Parties
shall solicit the retainer of any independent sales contractors.  Nothing in
this Agreement shall be deemed to prevent or restrict in any way the right of
Buyer to retain or terminate after the Closing any of said contractors.  The
Seller shall be responsible for the payment of all remuneration due to said
contractors arising from transactions before the Closing Date.
 
6.8        Release of Security Interests.  The Seller shall on or prior to the
Closing Date deliver to the Buyer such documents as are necessary to terminate
and release all security interests and other Encumbrances other than Permitted
Encumbrances, which documents shall be in form and substance acceptable to the
Buyer and shall include without limitation, all documents necessary to terminate
of record any such Encumbrance.
 

 
 

--------------------------------------------------------------------------------

 

6.9             Change of Corporate Name.  Immediately upon Closing, the Seller
and the Shareholder agree to take all action that is necessary to authorize and
effect the filing of the amendment of the Seller’s articles of incorporation to
change the corporate name of the Seller to a name which does not include any of
the words “TraveLeaders,” “Travel” or “Leader” and to terminate any assumed name
filings which include any such words.
 
6.10           Documents of Transfer.  At the Closing, the Seller shall duly
execute and deliver to the Buyer an Assignment and Bill of Sale in form and
substance as Exhibit G attached hereto.  In addition, the Seller shall execute
and deliver to the Buyer at the Closing, in form and substance reasonably
satisfactory to counsel for the Buyer, assignments assigning to the Buyer any of
the following that the Buyer may designate:
 
(a) All Intellectual Property Assets;
 
(b) all Contracts which, by their terms, require a separate assignment document;
 
(c) all Licenses which, by their terms, require a separate assignment document;
and
 
(d) All assignable policies of Insurance then in effect.
 
6.11           Agreements Executed At Closing.  At the Closing, the Seller and
the Shareholder shall execute and deliver to the Buyer, and Buyer shall executed
and deliver to the Seller and the Shareholder, as applicable, the Strategic
Alliance Agreement, the Non-Competition Agreement, the Guarantee and any other
agreement required by this Agreement to be executed at the Closing.
 
6.12  Other Deliveries.
 
(a)           At the Closing, the Seller shall deliver to the Buyer the
following:
 
(i) The resolutions of the Shareholder and the Seller’s Board of Directors
authorizing and approving the execution, delivery and performance of this
Agreement and the Contemplated Transactions, certified by the secretary or the
president of the Seller;
 
(ii) Such consents for the assignment of material Contracts and Licenses, as
described on the Disclosure Schedule as required for Closing (the “Required
Consents”), and the Seller shall pay all fees, charges and other costs that are
required or imposed in connection with obtaining any such consent; and
 
(iii) All other documents reasonably requested by counsel for the Buyer to
consummate the Contemplated Transactions.
 
(b)           At the Closing, the Buyer shall deliver to the Seller the
following:
 
(i) The resolutions of the Buyer’s Manager and sole member authorizing and
approving the execution, delivery and performance of this Agreement and the
Contemplated Transactions, certified by the Manager of the Buyer; and
 
(ii) All other documents reasonably requested by counsel for the Seller to
consummate the Contemplated Transactions.
 

 
 

--------------------------------------------------------------------------------

 
                6.13    Collection of the Receivables.  The Buyer shall have
full power and authority to collect for its account all Receivables, and to
endorse, without recourse to the Seller, in the name of the Seller, any checks
or other instruments of payment received on account of payment of any such
Receivables; provided, further, that if the Seller receives any payment on
account of any such Receivables, the Seller shall transfer and deliver such
payment (endorsed where necessary) to the Buyer, promptly after receipt.
 
6.14    Transfer Taxes.  The Seller shall pay all sales and other transfer
Taxes, resulting from the Contemplated Transactions.
 
6.15    Certificate of Active Status.  At the Closing, the Seller shall deliver
a certificate of active status recently certified by the Secretary of the State
of Florida.
 
               6.16    Updated Disclosure; Notice.  Promptly from time to time
after the date hereof and until the Closing Date, the Seller and the Shareholder
shall deliver an updated Disclosure Schedule and inform the Buyer in writing of
all material information, events, actions or omissions which (i) if this
Agreement were signed on the Closing Date, would be required to be disclosed on
the Disclosure Schedule in order to make the Shareholder’s and Seller’s
representations and warranties contained herein true and not misleading, (ii)
causes or constitutes a material Breach of any such representation or warranty
contained in Article IV, or would constitute a material Breach of any
representation or warranty if again made at the time the fact or condition
arises, (iii) constitutes a material Breach of any covenant contained in Article
VI, and (iv) makes the satisfaction of the conditions contained in Article VIII
impossible or illegal.  Unless Buyer has the right to terminate this Agreement
pursuant to Section 11.1, and exercises that right within ten business days of
notice by Seller and Shareholder described in the preceding sentence, such
written notice will be deemed to have amended the Disclosure Schedule, to have
qualified the representations and warranties contained herein, and to have cured
any misrepresentation or breach of warranty that otherwise might have existed
hereunder by reason of the matter.
 
6.17    Customer and Other Business Relationships.  After the Closing Date, the
Seller will cooperate with the Buyer in its efforts to continue and maintain for
the benefit of the Buyer those business relationships of the Seller existing
prior to the Closing Date and relating to the Business to be operated by the
Buyer after the Closing Date, including relationships with lessors, employees,
regulatory authorities, licensors, customers, suppliers and others, and the
Seller will satisfy the Non-Assumed Liabilities in a manner that is not
detrimental to Buyer’s future relationship with such parties.  The Seller and
the Shareholder will refer to the Buyer all inquiries relating to such
business.  Neither the Seller nor the Shareholder or any of their respective
officers, employees agents or shareholders shall take any action that would tend
to diminish the value of the Purchased Assets after the Closing Date or that
would interfere with the business of the Buyer to be engaged in after the
Closing Date, including disparaging the name or business of the Buyer.
 
6.18    Removing Excluded Assets.  On or before the Closing Date, the Seller
shall remove all Excluded Assets as described in Section 1.2 herein from all
facilities and other real property to be occupied by the Buyer.  Such removal
shall be done in such manner as to avoid any damage to the facilities and other
properties to be occupied by the Buyer and any disruption of the business
operations to be conducted by the Buyer after the Closing Date.  Any damage to
the Purchased Assets or to the facilities resulting from such removal shall be
paid by the Seller at the Closing.  Should the Seller fail to remove the
Excluded Assets as required by this Section, the Buyer shall have the right, but
not the obligation, (i) to remove the Excluded Assets at the Seller’s sole cost
and expense, (ii) to store the Excluded Assets and to charge the Seller all
storage costs associated therewith, (iii) to treat the Excluded Assets as
unclaimed and to proceed to dispose of the same under the laws governing
unclaimed property, or (iv) to exercise any other right or remedy conferred by
this Agreement or otherwise available at law or in equity.  The Seller promptly
shall reimburse the Buyer for all costs and expenses incurred by the Buyer in
connection with any Excluded Assets not removed by the Seller on or before the
Closing Date.
 

--------------------------------------------------------------------------------


ARTICLE VII
 
COVENANTS OF THE BUYER AND JOINT COVENANTS OF BUYER AND SELLER
 
The Buyer covenants and agrees with the Seller as follows:
 
           7.1          Certified Resolutions.  At the Closing, the Buyer shall
deliver to the Seller a copy of the resolutions of the Buyer’s Manager and sole
member, authorizing and approving the execution of this Agreement and the
performance by the Buyer of the Contemplated Transactions, certified by the
Manager of the Buyer.
 
7.2          Agreements.  At the Closing, the Buyer shall execute and deliver
the agreements referred to in Section 6.11.
 
7.3          Fulfill Conditions.  The Buyer shall use its commercially
reasonable efforts to cause to be fulfilled on or prior to the Closing each of
the conditions set forth in Article IX hereof.
 
7.4          ARC and IATAN.
 
(a)    Applications. Within 15 days after the Buyer’s request, Buyer and Seller
shall cooperate to complete and file an ARC application for changes of ownership
under which the locations of the Buyer as of the Closing shall become
ARC-appointed branches of the Seller, and an IATAN Joint Notice of Change.  Each
party shall pay half of the ARC and IATAN filing fees.  The Closing shall not be
contingent upon ARC or IATAN approval. Thereafter, the parties shall cooperate
to file all necessary follow-up documents in order to obtain approval of the
change of ownership as quickly as possible.
 
(b)  ARC Sales Periods. For the ARC sales periods after the Closing for which
ARC or other travel suppliers will continue to draft Seller’s bank account,
Buyer shall fund such account for the net amount, if any, of each such
draft.  Buyer shall accomplish the funding by wire transfer or cashier’s check
to be received by Seller’s bank or Seller, respectively, not later than the
Tuesday prior to such draft.  In the event that there is a net payment due from
ARC or another travel supplier to Seller’s bank account for the applicable
period (such that the payment belongs to Buyer), then Seller shall pay an
identical amount to Buyer within two business days after Seller’s receipt of
such net payment.  At the Closing, Seller shall provide new signature cards to
be signed by both Seller and Buyer for Seller’s ARC bank account, and all checks
and other withdrawals and transfers from that account (except for ARC drafts)
shall require the signatures of both Seller and Buyer.  Immediately after
closing, Seller shall give the new signature cards to its bank.
 
(c)  Maintenance of Appointments. Seller shall maintain its ARC and IATAN
appointments and its ARC bond or letter of credit in effect and in good standing
until ARC and IATAN shall have both approved the changes of ownership. In the
event that, prior to ARC approval, Buyer desires to move or close an office of
the Seller existing as of Closing, the Seller shall promptly file the
appropriate application for ARC recognition thereof.
 

--------------------------------------------------------------------------------


ARTICLE VIII
 
CONDITIONS TO BUYER’S OBLIGATION TO CLOSE
 
The obligation of the Buyer to consummate the Contemplated Transactions shall be
subject to the satisfaction and fulfillment, prior to and at the Closing, of
each of the following express conditions precedent (any of which may be waived
by the Buyer in whole or in part):
 
8.1           Representation and Warranties.  The representations and warranties
of the Seller and the Shareholder contained in this Agreement (x) that are not
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects as of the Closing with the same force and effect as if made as
of the Closing and (y) that are qualified by “materiality” or “Material Adverse
Effect” shall have been true and correct when made and shall be true and correct
as of the Closing with the same force and effect as if made as of the Closing,
except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties shall be true and correct as
of that date with the same force and effect as if made as of the Closing, and
the Buyer shall have been furnished a certificate signed by the Shareholder and
by the president of the Seller to that effect.
 
8.2           Performance of Covenants and Obligations.  The Shareholder and the
Seller shall have performed and complied with all of their covenants and
obligations under this Agreement which are to be performed or complied with by
them prior to or on the Closing Date and the Buyer shall have been furnished a
certificate signed by the Shareholder and by the president of the Seller to that
effect.
 
8.3           Proceedings and Instruments Satisfactory.  All proceedings,
corporate or otherwise, to be taken in connection with the Contemplated
Transactions, and all documents incident thereto, shall be satisfactory in form
and substance to the Buyer.
 
8.4           Adverse Change.  From and after the date of this Agreement and
until the Closing Date, there shall have been no Material Adverse Effect on the
Business or the Purchased Assets.
 
8.5           No Litigation.  No Proceeding shall be threatened or commenced
before any Governmental Authority in which (a) it is sought to restrain,
prohibit or obtain damages or other relief in connection with this Agreement or
the consummation of the Contemplated Transactions; or (b) that may have the
effect of preventing, delaying, making illegal or otherwise interfering with the
Contemplated Transactions; provided, that this Section 8.5 shall not apply if
the Buyer has directly or indirectly solicited or encouraged any such
Proceeding.
 
8.6           Consents.  The Required Consents shall have been received by the
Buyer on or before the Closing Date.
 
8.7           Opinion of Counsel.  At the Closing, the Seller and the
Shareholder shall have delivered to the Buyer the legal opinion of Foley &
Lardner LLP, the Seller’s and the Shareholder’ counsel, in substantially the
form of Exhibit F attached hereto.
 
8.8           Due Diligence.  The Buyer shall have conducted a due diligence
investigation and review of the Purchased Assets, the Business and all matters
pertaining thereto that the Buyer deems relevant and the results of such
investigation and review shall be satisfactory to the Buyer in its sole
discretion.
 
8.9           Searches. The Seller shall have delivered to the Buyer current
Uniform Commercial Code and state, local and federal Tax, judgment, bankruptcy
and similar lien searches showing no liens, security interests, claims, or
judgment against the assets of the Seller, other than as set forth on the
Disclosure Schedule.
 
8.10         ALG Guaranty.                                The Buyer shall have
received the executed ALG Guaranty from ALG in the form attached as Exhibit A.
 
8.11         Employment Agreement.  The Buyer shall have entered into an
employment agreement with Mark Elias, which shall be upon such terms and
conditions as are acceptable to the Buyer in its sole and absolute discretion.
 
8.12         Regions Bank Payoff.  The Buyer shall have received a pay-off
letter, accompanied by wire transfer instructions, from Regions Bank and Seller
directing Buyer to transfer funds out of the Purchase Price to Regions Bank
necessary to satisfy in full the Bank Loan, together with releases of all liens
and other encumbrances held by Regions Bank in any of the Purchased Assets.
 
8.13         Further Assurances.  The Seller and the Shareholder shall have
delivered to the Buyer such other written documents, instruments, releases or
otherwise, as the Buyer reasonably may require to effectuate the provisions of
this Agreement.
 

--------------------------------------------------------------------------------


ARTICLE IX
 
CONDITIONS TO SELLER’S AND SHAREHOLDER’S
 
OBLIGATION TO CLOSE
 
The obligation of the Seller and the Shareholder to consummate the Contemplated
Transactions shall be subject to the satisfaction and fulfillment, prior to and
on the Closing Date, of the following express conditions precedent (any of which
may be waived by the Seller and the Shareholder, in whole or in part):
 
9.1           Representations and Warranties.  The representations and
warranties in this Agreement made by the Buyer shall be true and correct in all
material respects as of and at the Closing Date with the same force and effect
as though said representations and warranties had been again made on the Closing
Date, and the Seller shall have been furnished a certificate signed by the
president of the Buyer to that effect.
 
9.2           Performance of Covenants and Obligations.  The Buyer shall have
performed and complied with all of its covenants and obligations under this
Agreement which are to be performed or complied with by it prior to or on the
Closing Date, and the Seller shall have been furnished a certificate signed by
the president of the Buyer to that effect.
 
9.3           Proceedings and Instruments Satisfactory.  All proceedings,
corporate or otherwise, to be taken in connection with the Contemplated
Transactions, and all documents incident thereto, shall be reasonably
satisfactory in form and substance to the Seller; and, the Buyer shall have made
available to the Seller for examination the originals or true and correct copies
of all documents which the Seller reasonably may request in connection with the
Contemplated Transactions.
 
9.4           Payment of Purchase Price.  The Buyer shall have made the payments
as described in Section 2.1 hereof.
 
9.5           No Litigation.  No Proceeding shall be threatened or commenced
before any Governmental Authority in which (a) it is sought to restrain,
prohibit or obtain damages or other relief in connection with this Agreement or
the consummation of the Contemplated Transactions; or (b) that may have the
effect of preventing, delaying, making illegal or otherwise interfering with the
Contemplated Transactions; provided, that this Section 9.5 shall not apply if
the Seller or the Shareholder has directly or indirectly solicited or encouraged
any such Proceeding.
 
9.6           TAG Guaranty.  The Seller shall have received the executed TAG
Guaranty from TAG II in the form attached as Exhibit H.
 
9.7           Closing Deliveries.  At Closing, the Seller and the Shareholder
shall have received the documents set forth in Sections 6.11 and 6.12(b).
 

--------------------------------------------------------------------------------


ARTICLE X
 
INDEMNIFICATION
 
10.1  Indemnification by the Seller and the Shareholder.  Subject to the
provisions of this Agreement, the Seller and the Shareholder, jointly and
severally, shall indemnify, defend and hold the Buyer, its members, managers,
officers, employees, agents and representatives harmless from and against any
and all Indemnifiable Damages actually incurred by such parties arising out of
or resulting from any of the following:
 
(a) Representations or Warranties.  The Breach of any representation or warranty
of the Seller or the Shareholder given in or pursuant to this Agreement (it
being understood that such representations and warranties shall be interpreted
without giving effect to any limitations or qualifications as to “materiality”
(including the word “material”) or “Material Adverse Effect” set forth therein);
 
(b)  Covenants.  The Breach in the performance by the Seller or the Shareholder
of any of their covenants, obligations or agreements in this Agreement;
 
(c)  Liabilities Not Expressly Assumed.  Any Liability of the Seller other than
the Assumed Liabilities;
 
(d) Pre-Closing Operations.  Any Liability to a third party arising out of (i)
the operation or conduct of the Business by the Seller or the ownership or use
of the Purchased Assets by the Seller at any time prior to the Closing, (ii) the
performance of services by the Seller prior to the Closing, other than any
Liability or obligation of the Seller expressly assumed by the Buyer pursuant to
this Agreement; or
 
(e)  Certain Claims.  Any Liability arising out of or relating to (i) any
Proceeding described in Schedule 4.14 (except with respect to the failure of the
Seller to obtain a local occupational license for its Cincinnati office); (ii)
all matters described on Schedule 4.18 (subject to the provisions of Section
2.1(d)); and (iii) any Liability actually suffered by the Buyer as a result of
the failure of the Shareholder to pay its obligations to The Shadmore Trust
U/A/D 12/26/89 (“Shadmore”) pursuant to the Agreement, dated April 1, 2004,
among Shadmore, the Shareholder, Around The World Travel, Inc. (“AWT”) and
Around The World Holdings, LLC, which has the effect of terminating the
agreement by Scott H. Shadrick (“SS”) and Thomas B. Livermore (“TL”) not to
compete with AWT contained in the Agreement, dated September 1, 2003, between
AWT, SS, TL and Shadmore.
 
        10.2  Indemnification by the Buyer.  Notwithstanding the Closing, and
regardless of any investigation made by, or on behalf of, the Seller or the
Shareholder, or any information known to the Shareholder, the Buyer, subject to
the terms and conditions of this Article X, shall indemnify, defend and hold the
Seller, the Shareholder and their respective officers, shareholders, directors,
employees, agents and representatives harmless from and against any and all
Indemnifiable Damages, incurred by such parties arising out of or resulting from
any of the following:
 
            (a)  Representations or Warranties.  The Breach of any
representation or warranty of the Buyer given in or pursuant to this Agreement;
 
                            (b) Covenants.  The Breach in the performance by the
Buyer of any of its covenants, obligations or agreements in or pursuant to this
Agreement;
 
            (c)  Liabilities Expressly Assumed.  Any Assumed Liabilities; or
 
                           (d) Post-Closing Operations.  The operation or
conduct of the Business or the ownership of the Purchased Assets after the
Closing, or any incident, occurrence, condition or claim first arising and
accruing after the Closing and relating to the operation of the Business or the
ownership or use of the Purchased Assets after the Closing, but in any case only
if the matter is not of a type for which the Seller and the Shareholder are
obligated to indemnify the Buyer under Section 10.1 hereof.
 

--------------------------------------------------------------------------------


      10.3   Procedures for Making Claims.  If and when a party (the
“Indemnitee”) desires to assert a claim for Indemnifiable Damages against
another party or parties (collectively, the “Indemnitor”) pursuant to the
provisions of this Article X, the Indemnitee shall deliver a Notice of Claim to
the Indemnitor reasonably promptly after Indemnitee’s receipt of a claim or
specific and affirmative awareness of a potential claim.  If the Indemnitor
shall object to such Notice of Claim, the Indemnitor shall simultaneously
deliver a Notice of Objection to the Indemnitee within fifteen (15) days after
the Indemnitee’s delivery of the Notice of Claim.  If the Notice of Objection
shall not have been so delivered within such fifteen (15) day period, all
Indemnitors shall be conclusively deemed to have acknowledged the correctness of
the claim or claims specified in the Notice of Claim for the full amount
thereof, and the Indemnifiable Damages set forth in the Notice of Claim shall be
promptly paid to the Indemnitee on demand, in cash (except when litigation has
commenced, during which time the following payments shall be stayed until
settlement or other outcome of the litigation).  If the Indemnitor shall make
timely objection to a claim or claims set forth in any Notice of Claim, and if
such claim or claims shall not have been resolved or compromised within sixty
(60) days from the date of delivery of the Notice of Objection, then such claims
shall be settled by arbitration pursuant to Section 11.5 hereof.  If, by
arbitration, it shall be determined that the Indemnitee shall be entitled to any
Indemnifiable Damages by reason of its claim or claims, the Indemnifiable
Damages so determined shall be paid to the Indemnitee by the Indemnitor in the
same manner as if the Indemnitor had not delivered a Notice of Objection.
 
10.4  Participation in Defense of Third Party Claims.  If any Third Party shall
assert any claim against an Indemnitee which, if successful, might result in an
obligation of the Indemnitor to pay Indemnifiable Damages and which can be
remedied to the sole satisfaction of the Indemnitee by the payment of money
damages without further adverse consequence to the Indemnitee, the Indemnitor,
at the sole expense of the Indemnitor, may assume the primary defense thereof
with counsel reasonably acceptable to the Indemnitee, but only if and so long
as:  (i) the Indemnitor diligently pursues the defense of such claim; (ii) the
Indemnitor acknowledges to the Indemnitee in writing that the claim, if resolved
or settled adversely to the Indemnitee, is one for which the Indemnitor is
obligated to indemnify the Indemnitee hereunder; and (iii) the Indemnitor
reasonably demonstrates to the Indemnitee that the Indemnitor currently
possesses sufficient cash and/or other liquid assets adequate to defend and, if
necessary, in the event that the claim is resolved or settled adversely to the
Indemnitor, satisfy the claim.  If the Indemnitor fails or is unable so to elect
to assume the primary defense of any such claim, the Indemnitee may (but need
not) do so; in which event the Indemnitee may defend, settle or compromise the
claim, at the expense and cost of the Indemnitor, in any such manner as the
Indemnitee reasonably deems appropriate.
 
10.5  Survival of Indemnification.  An Indemnitor’s obligation to pay
Indemnifiable Damages arising out of claims described in Sections 10.1(b),
10.1(c), 10.1(d), 10.1(e), 10.2(b), 10.2(c) and 10.2(d) hereof shall survive the
Closing of this transaction indefinitely.  The representations and warranties
contained in Articles IV and V hereof, and an Indemnitor’s obligation to pay
Indemnifiable Damages arising out of Section 10.1(a) or 10.2(a) hereof, as the
case may be, shall survive the Closing Date, as follows:
 
 
i.
Certain Representations.  With respect to claims based upon Breach of any
representation or warranty contained in Sections 4.1, 4.2, 4.4, 4.7 (the first
sentence thereof), 4.25, 4.26, 4.27, 4.28, 5.1 and 5.3 hereof, indefinitely;

 
 
ii.
Taxes.  With respect to claims based upon Breach of any representation or
warranty contained in Section 4.18 hereof, for a period equal to the applicable
statute of limitations; and

 
 
iii.
All Other Claims.  In the case of all other claims based upon Breach of a
representation or warranty, for a period commencing on the date hereof and
ending on the date which is eighteen (18) months after the Closing Date.

 
No claim for recovery of Indemnifiable Damages arising out of Section 10.1(a) or
Section 10.2(a) hereof may be asserted by an Indemnitee after the expiration of
the applicable time period described in the foregoing Sections 10.5(i)-(iii);
provided, however, that any claim first asserted by the giving of a Notice of
Claim within the applicable survival period shall neither be abated nor
barred.  Neither the period of survival nor the liability of the Seller and the
Company with respect to their representations and warranties shall be reduced by
any investigation made at any time by or on behalf of the Buyer.

 

--------------------------------------------------------------------------------


           10.6           Limits on Indemnification.  Notwithstanding anything
to the contrary contained in this Agreement:  (a) an Indemnitor shall not be
liable for any claim for indemnification pursuant to Section 10.1(a) or 10.2(a),
unless and until the aggregate amount of Indemnifiable Damages which may be
recovered from the Indemnifying Party equals or exceeds $100,000 (such amount,
the “Deductible”), whereupon the Indemnitee shall be entitled to indemnification
only for the amount of such Indemnifiable Damages in excess of the Deductible;
and (b) the maximum total amount of all Indemnifiable Damages all Indemnitors
shall be liable for all claims for indemnification pursuant to Section 10.1(a)
shall be $4,000,000.


           10.7           Reduction in Claims.  The amount of Indemnifiable
Damages otherwise payable to a Indemnitee shall be net of any insurance proceeds
actually received by such Indemnitee under insurance policies maintained by such
Indemnitee.  Each Indemnitee shall in good faith pursue and attempt to collect
all insurance proceeds recoverable under such insurance policies.


           10.8           Exclusive Remedies.  Except for criminal acts or
intentional misrepresentations, the sole and exclusive remedy of a party to this
Agreement from and after the Closing for any claim arising under this Agreement
against the other parties hereto shall be the indemnification provisions of this
Article X.
 
           10.9           Offset.  The Buyer shall be entitled to offset against
any obligations owed by the Buyer to the Seller or the Shareholder (including
pursuant to the Note) the sum of all Indemnifiable Damages that the Buyer is
entitled to pursuant to Section 10.1 hereof and any other amount which may be
owed by Seller or Shareholder to Buyer hereunder; provided that from and after
the First Payment Date, Buyer’s first recourse for payment of any Indemnifiable
Damages shall be obligations owed under the Note.


ARTICLE XI
 
TERMINATION
 
           11.1           Termination.  This Agreement may be terminated at any
time prior to the Closing:


(a)           by the Buyer if, between the date hereof and the Closing:  (i) an
event or condition occurs that has resulted in a Material Adverse Effect on the
Business, (ii) any representations and warranties of the Seller and the
Shareholder contained in this Agreement (A) that are not qualified by
“materiality” or “Material Adverse Effect” shall not have been true and correct
in all material respects when made or (B) that are qualified by “materiality” or
“Material Adverse Effect” shall not have been true and correct when made, and
such breach is not cured within ten (10) Business Days, (iii) an event has
occurred (other than a breach of this Agreement by Buyer) such that a condition
to the obligations of Buyer cannot be satisfied, (iv) Seller or Shareholder
shall have attempted to terminate this Agreement without grounds to do so; or
(v) the Seller or the Shareholder makes a general assignment for the benefit of
creditors, or any proceeding shall be instituted by or against the Seller or the
Shareholder seeking to adjudicate any of them as bankrupt or insolvent, or
seeking any of their liquidation, winding up or reorganization, or seeking any
arrangement, adjustment, protection, relief or composition of any of their debts
under any Laws and Rules relating to bankruptcy, insolvency or reorganization;


(b)           by the Shareholder or the Seller if, between the date hereof and
the Closing:  (i) any representations and warranties of the Buyer contained in
this Agreement shall not have been true and correct in all material respects
when made, and such breach is not cured within ten (10) Business Days, (ii) an
event has occurred (other than a breach of this Agreement by Shareholder or
Seller) such that a condition to the obligations of Shareholder and Seller
cannot be satisfied or (iii) Buyer shall have attempted to terminate this
Agreement without grounds to do so;


(c)           by either the Seller or the Buyer if the Closing shall not have
occurred by March 25, 2008; provided, however, that the right to terminate this
Agreement under this Section 11.1(c) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date;



--------------------------------------------------------------------------------


(d)           by either the Buyer or the Seller in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or


(e)           by the mutual written consent of the Seller and the Buyer.


11.2          Effect of Termination.  In the event of termination of this
Agreement as provided in Section 11.1, this Agreement shall forthwith become
void and there shall be no liability on the part of either party hereto except
(a) as set forth in Section 12.4 and (b) that nothing herein shall relieve
either party from liability for any breach of this Agreement.


 
ARTICLE XII
 
MISCELLANEOUS
 
12.1           Further Assurances.  Each party hereto from time to time
hereafter, and upon request, shall execute, acknowledge and deliver such other
instruments as reasonably may be required to more effectively transfer and vest
in the Buyer the Purchased Assets or to otherwise carry out the terms and
conditions of this Agreement.


12.2           Benefit and Assignment.  No party may assign any of its rights
and delegate any of its obligations hereunder without the prior written consent
of the other parties hereto.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their permitted successors, assignees and
beneficiaries in interest.


12.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal Laws of the State of Florida (regardless of such
State’s conflict of laws principles), and without reference to any rules of
construction regarding the party responsible for the drafting hereof.


12.4           Expenses.  Except as otherwise herein provided, all expenses
incurred in connection with the Contemplated Transactions shall be paid by the
party incurring such expenses and costs.


12.5           Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Agreement (including, but not limited to, any claim regarding
the scope or effect of this Section and any claim that this Section is invalid
or unenforceable) or the agreements executed at the Closing, or the Breach
hereof or thereof, shall be settled by a single arbitrator in binding
arbitration conducted in Chicago, Illinois in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) (or such other
arbitration service as the parties may agree upon), and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator’s decision shall be in writing.  In addition to the
Commercial Arbitration Rules of the AAA and unless otherwise agreed to by the
parties, the following rules shall apply:


(a)           Each party shall be entitled to discovery exclusively by the
following means:  (i) requests for admission; (ii) requests for production of
documents; (iii) up to 15 written interrogatories (with any subpart to be
counted as a separate interrogatory); and (iv) depositions of no more than six
individuals.


(b)           Unless the arbitrator finds that delay is reasonably justified or
as otherwise agreed to by the parties, all discovery shall be completed, and the
arbitration hearing shall commence within five months after the appointment of
the arbitrator.


(c)           Unless the arbitrator finds that delay is reasonably justified,
the hearing will be completed, and an award rendered within 30 days of
commencement of the hearing.


(d)           The arbitrator’s authority shall include the ability to render
equitable types of relief and, in such event, any aforesaid court may enter an
Order enjoining and/or compelling such actions or relief ordered or as found by
the arbitrator.  The arbitrator also shall make a determination regarding which
party’s legal position in any such controversy or claim is the more
substantially correct (the “Prevailing Party”) and the arbitrator shall require
the other party to pay the legal and other professional fees and costs incurred
by the Prevailing Party in connection with such arbitration Proceeding and any
necessary court action.  However, notwithstanding the foregoing, the parties
expressly agree that a court of competent jurisdiction may enter a temporary
restraining order or an order enjoining a Breach of this Agreement pending a
final award or further order by the arbitrator.  Such remedy, however, shall be
cumulative and nonexclusive, and shall be in addition to any other remedy to
which the parties may be entitled.


12.6           Notices.  Any and all notices, demands, and communications
provided for herein or made hereunder shall be given in writing and shall be
deemed given to a party at the earlier of (i) when actually delivered to such
party, (ii) when facsimile transmitted to such party to the facsimile number
indicated for such party below (or to such other facsimile number for a party as
such party may have substituted by notice pursuant to this Section), or (iii)
when mailed to such party by registered or certified U.S. Mail (return receipt
requested) or sent by overnight courier, confirmed by receipt, and addressed to
such party at the address designated below for such party (or to such other
address for such party as such party may have substituted by notice pursuant to
this Section):



--------------------------------------------------------------------------------


                If to the Buyer:
TL Acquisition Group LLC

 
6442 City West Parkway

 
Minneapolis, MN 55344

 
ATTN:  Chief Financial Officer and

 
ATTN:  General Counsel

                                                                                      
Facsimile Number: (763) 212-1993
 
With a copy
to:                                                           Alexander P.
Fraser, Esq.
Michael H. Altman, Esq.
Michael Best & Friedrich LLP
100 East Wisconsin Avenue
Milwaukee, WI  53202-4108
Facsimile Number: (414) 277-0656



 
 

--------------------------------------------------------------------------------

 

If to the Seller and/or
the Shareholder:                          American Leisure Holdings, Inc.
2460 Sand Lake Road
Orlando, FL  32809
Attention: Matt Hagler
Facsimile Number: (407) 251-8455


With a copy to:                            Foley & Lardner LLP
100 N. Tampa St., Suite 2700
Tampa, FL  33602
Attention: Curt P. Creely, Esq.
Facsimile Number: (813) 221-4210


12.7           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, provided that all
such counterparts, in the aggregate, shall contain the signatures of all parties
hereto.


12.8           Headings.  All Section headings herein are inserted for
convenience only and shall not modify or affect the construction or
interpretation of any provision of this Agreement.


12.9           Amendment, Modification and Waiver.  This Agreement may not be
modified, amended or supplemented except by mutual written agreement of all the
parties hereto.  Any party may waive in writing any term or condition contained
in this Agreement and intended to be for its benefit; provided, however, that no
waiver by any party, whether by conduct or otherwise, in any one or more
instances, shall be deemed or construed as a further or continuing waiver of any
such term or condition.  Each amendment, modification, supplement or waiver
shall be in writing signed by the party or the parties to be charged.


12.10         Entire Agreement.  This Agreement, the Exhibits and Schedules
attached hereto and the Disclosure Schedule delivered herewith represent the
full and complete agreement of the parties with respect to the subject matter
hereof and supersede and replace any prior understandings and agreements among
the parties with respect to the subject matter hereof (including the Letter of
Intent from Buyer to Seller, dated February 29, 2008) and no provision or
document of any kind shall be included in or form a part of such agreement
unless signed and delivered to the other party by the parties to be charged.


12.11         Third Party Beneficiaries.  No third parties are intended to
benefit from this Agreement, and no third party beneficiary rights shall be
implied from anything contained in this Agreement.


12.12          Publicity.  The Buyer and the Seller agree that no publicity
announcements or disclosures of any kind concerning the terms of this Agreement
or concerning the Contemplated Transactions shall be made without the written
consent of the Buyer and the Seller, except to the extent that disclosure is
required by Law or to accountants, counsel, other professionals and to lenders
on a “need to know” basis who similarly agree to maintain the confidentiality of
the Agreement and its terms.


12.13          Confidentiality.  Between the date of this Agreement and the
Closing Date, each party will maintain in confidence, and will cause its
respective directors, officers, employees, agents, representatives and advisors
to maintain in confidence, any written or oral information (including but not
limited to the fact that Seller is for sale or that Buyer is interested in
buying Seller) obtained in confidence from the other party (or its directors,
officers, employees, agents, representatives and advisors) in connection with
this Agreement or the transactions contemplated herein.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.



 
BUYER:
 
TL ACQUISITION GROUP LLC
 
 
By: /s/ Nicholas C. Bluhm,
Sr.                                                                         
Name:  Nicholas C. Bluhm, Sr.
Title:  Secretary and Treasurer
 
SELLER:
 
AMERICAN LEISURE EQUITIES CORPORATION d/b/a TRAVELEADERS, INC.
 
 
By: /s/ Malcolm J.
Wright                                                                          
Name:  Malcolm J. Wright
Title:  Chief Executive Officer
 
 
SHAREHOLDER:
 
AMERICAN LEISURE HOLDINGS, INC.
 
 
By:  /s/ Malcolm J.
Wright                                                                          
Name:  Malcolm J. Wright
Title:  Chief Executive Officer
 
   




 
 

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS


A.  ALG Guaranty


B. Promissory Note


C. Non-Competition Agreement


D. Strategic Alliance Agreement


E. Assumption Agreement


F. Opinion of Counsel


G. Bill of Sale


H.  TAG Guaranty



 
 

--------------------------------------------------------------------------------

 
